--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
 
 
EXHIBIT 10.8
 




Reference is made to the Intercreditor Agreement, dated as of May 2, 2014, among
BANK OF AMERICA, N.A., as the Revolving Lender (as defined therein), GOLDMAN
SACHS BANK USA, as the Term Loan Administrative Agent (as defined therein),
VERTEX ENERGY, INC., a Nevada corporation (“Holdings”), VERTEX ENERGY OPERATING,
LLC, a Texas limited liability company, and the subsidiaries of Holdings named
therein (as amended, modified, restated, amended and restated or supplemented
from time to time, the “Intercreditor Agreement”).  Each Person that benefits
from the security hereunder, by accepting the benefits of the security provided
hereby, (i) consents (or is deemed to consent), to the subordination of Liens
provided for in the Intercreditor Agreement, (ii) agrees (or is deemed to agree)
that it will be bound by, and will take no actions contrary to, the provisions
of the Intercreditor Agreement, (iii) authorizes (or is deemed to authorize) the
Revolving Lender on behalf of such Person to enter into, and perform under, the
Intercreditor Agreement and (iv) acknowledges (or is deemed to acknowledge) that
a copy of the Intercreditor Agreement was delivered, or made available, to such
Person.


Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.






PLEDGE AND SECURITY AGREEMENT
 




dated as of May 2, 2014
 


between
 


EACH OF THE GRANTORS PARTY HERETO
 


and
 
BANK OF AMERICA, N.A.,
as Secured Party
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

SECTION 1. DEFINITIONS; GRANT OF SECURITY
1
1.1
General Definitions
1
1.2
Definitions; Interpretation
7
 
SECTION 2. GRANT OF SECURITY
7
2.1
Grant of Security
7
2.2
Certain Limited Exclusions
8
 
SECTION 3. SECURITY FOR OBLIGATION; GRANTORS REMAIN LIABLE
8
3.1
Security for Obligation
8
3.2
Continuing Liability Under Collateral
8
 
SECTION 4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
9
4.1
Generally.
9
4.2
Equipment and Inventory
12
4.3
Receivables
13
4.4
Investment Related Property
15
4.5
Material Contracts
20
4.6
Letter of Credit Rights
21
4.7
Intellectual Property
22
4.8
Commercial Tort Claims.
25
 
SECTION 5. ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS
25
5.1
Access; Right of Inspection
25
5.2
Further Assurances
25
5.3
Additional Grantors
26
 
SECTION 6. SECURED PARTY APPOINTED ATTORNEY-IN-FACT
26
6.1
Power of Attorney
26
6.2
No Duty on the Part of Secured Party
27
 
SECTION 7. REMEDIES
27
7.1
Generally.
27
7.2
Application of Proceeds
29
7.3
Sales on Credit
29
7.4
Deposit Accounts
29
7.5
Investment Related Property
29
7.6
Intellectual Property
29
7.7
Cash Proceeds
31
 
SECTION 8. [RESERVED]
31
 
SECTION 9. CONTINUING SECURITY INTEREST; TRANSFER OF LOANS
31
 
SECTION 10. STANDARD OF CARE; SECURED PARTY MAY PERFORM
32
 

 
 
 
i

--------------------------------------------------------------------------------

 
 

SECTION 11. MISCELLANEOUS
32
 
SECTION 12. INTERCREDITOR AGREEMENT
33
 
SECTION 13. ARBITRATION; WAIVER OF JURY TRIAL
33
 
SECTION 14. AMENDMENT AND RESTATEMENT.
34

 
EXHIBIT A — PLEDGE SUPPLEMENT


EXHIBIT B — UNCERTIFICATED SECURITIES CONTROL AGREEMENT


EXHIBIT C — SECURITIES ACCOUNT CONTROL AGREEMENT


EXHIBIT D — DEPOSIT ACCOUNT CONTROL AGREEMENT


EXHIBIT E — TRADEMARK SECURITY AGREEMENT


EXHIBIT F — COPYRIGHT SECURITY AGREEMENT


EXHIBIT G — PATENT SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
This PLEDGE AND SECURITY AGREEMENT, dated as of May 2, 2014 (this “Agreement”),
between EACH OF THE UNDERSIGNED, whether as an original signatory hereto or as
an Additional Grantor (as herein defined) (each, a “Grantor”), and BANK OF
AMERICA, N.A. (“Secured Party”).
 
RECITALS:
 
WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement, dated as of the date hereof (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among VERTEX ENERGY OPERATING, LLC, a Texas limited liability company
(“Vertex-Operating”), VERTEX ENERGY, INC., a Nevada corporation (“Holdings”),
and Secured Party.
 
WHEREAS, subject to the terms and conditions of the Credit Agreement, certain
Grantors may enter into one or more Hedge Agreements with Lender or an Affiliate
of Lender;
 
WHEREAS, in consideration of the extensions of credit and other accommodations
of Lender as set forth in the Credit Agreement and the Hedge Agreements,
respectively, each Grantor has agreed to secure such Grantor’s obligations under
the Loan Documents and the Hedge Agreements as set forth herein; and
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, each Grantor and Secured Party agree as follows:
 
 
 
SECTION 1.   DEFINITIONS; GRANT OF SECURITY

 
1.1           General Definitions
 
.  In this Agreement, the following terms shall have the following meanings:
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
 
“Accounts” shall mean all “accounts” as defined in Article 9 of the UCC.
 
“Additional Grantors” shall have the meaning assigned in Section 5.3.
 
“Agreement” shall have the meaning set forth in the preamble.
 
“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including, without limitation, each Material
Contract, as each such agreement may be amended, supplemented or otherwise
modified from time to time.
 
“Cash Proceeds” shall have the meaning assigned in Section 7.7.
 
“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including, without limitation, “electronic chattel paper” or “tangible
chattel paper”, as each term is defined in Article 9 of the UCC.
 
“Collateral” shall have the meaning assigned in Section 2.1.
 
“Collateral Account” shall mean any account established by Secured Party.
 
 
1

--------------------------------------------------------------------------------

 
“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.
 
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.
 
“Commercial Tort Claims” shall mean all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).
 
“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4 under the heading “Commodities Accounts” (as
such schedule may be amended or supplemented from time to time).
 
“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(B) (as such schedule may be amended or supplemented from time to
time).
 
“Copyrights” shall mean all United States, and foreign copyrights (including
Community designs), including but not limited to copyrights in software and
databases, and all Mask Works (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Schedule
4.7(A) (as such schedule may be amended or supplemented from time to time), (ii)
all extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, and (v) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages and proceeds
of suit.
 
“Credit Agreement” shall have the meaning set forth in the recitals.
 
“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include, without limitation, all of the accounts
listed on Schedule 4.4 under the heading “Deposit Accounts” (as such schedule
may be amended or supplemented from time to time).
 
“Documents” shall mean all “documents” as defined in Article 9 of the UCC.
 
“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
 
 
2

--------------------------------------------------------------------------------

 
“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in Article
9 of the UCC and (ii) shall include, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).
 
“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and (ii)
shall include, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).
 
“Grantors” shall have the meaning set forth in the preamble.
 
“Indemnitee” shall mean the Secured Party, and its and its Affiliates’ officers,
partners, directors, trustees, employees, agents.
 
“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.
 
“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether Secured Party is the loss payee thereof) and
(ii) any key man life insurance policies.
 
“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.
 
“Inventory” shall mean (i) all “inventory” as defined in Article 9 of the UCC
and (ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business; all goods in which any
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by any Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
 
“Investment Accounts” shall mean the Collateral Account, Securities Accounts,
Commodities Accounts and Deposit Accounts.
 
“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC): all
Pledged Equity Interests, Pledged Debt, the Investment Accounts and certificates
of deposit.
 
“Lender” shall have the meaning set forth in the recitals.
 
“Letter of Credit Right” shall mean “letter-of-credit right” as defined in
Article 9 of the UCC.
 
“Lien” shall mean (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Pledged Equity Interests, any purchase option, call or similar right of
a third party with respect to such Pledged Equity Interests.
 
 
3

--------------------------------------------------------------------------------

 
“Money” shall mean “money” as defined in the UCC.
 
“Non-Assignable Contract” shall mean any agreement, contract or license to which
any Grantor is a party that by its terms purports to restrict or prevent the
assignment or granting of a security interest therein (either by its terms or by
any federal or state statutory prohibition or otherwise irrespective of whether
such prohibition or restriction is enforceable under Section 9-406 through 409
of the UCC).
 
“Obligation” shall mean the “Obligation” under, and as defined in, the Credit
Agreement or the “Guaranteed Obligation” under, and as defined in the Guaranty,
as applicable.
 
“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Schedule 4.7(D) (as
such schedule may be amended or supplemented from time to time).
 
“Patents” shall mean all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Schedule 4.7(C) hereto (as such schedule may be
amended or supplemented from time to time), (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all Proceeds of the foregoing,
including, without limitation, licenses, royalties, income, payments, claims,
damages, and proceeds of suit.
 
“Person” shall mean and include natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governmental authorities.
 
“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A.
 
“Pledged Debt” shall mean all Indebtedness owed to such Grantor, including,
without limitation, all Indebtedness described on Schedule 4.4(A) under the
heading “Pledged Debt” (as such schedule may be amended or supplemented from
time to time), issued by the obligors named therein, the instruments evidencing
such Indebtedness, and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.
 
“Pledged LLC Interests” shall mean all interests in any limited liability
company including, without limitation, all limited liability company interests
listed on Schedule 4.4(A) under the heading “Pledged LLC Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such limited liability company interests and any interest
of such Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such interest
and all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.
 
 
4

--------------------------------------------------------------------------------

 
“Pledged Partnership Interests” shall mean all interests in any general
partnership, limited partnership, limited liability partnership or other
partnership including, without limitation, all partnership interests listed on
Schedule 4.4(A) under the heading “Pledged Partnership Interests” (as such
schedule may be amended or supplemented from time to time) and the certificates,
if any, representing such partnership interests and any interest of such Grantor
on the books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests.
 
“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including, without limitation, all shares of capital stock described on Schedule
4.4(A) under the heading “Pledged Stock” (as such schedule may be amended or
supplemented from time to time), and the certificates, if any, representing such
shares and any interest of such Grantor in the entries on the books of the
issuer of such shares or on the books of any securities intermediary pertaining
to such shares, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares.
 
“Pledged Trust Interests” shall mean all interests in a Delaware business trust
or other trust including, without limitation, all trust interests listed on
Schedule 4.4(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.
 
“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
 
“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including,
without limitation all such rights constituting or evidenced by any Account,
Chattel Paper, Instrument, General Intangible or Investment Related Property,
together with all of Grantor’s rights, if any, in any goods or other property
giving rise to such right to payment and all Collateral Support and Supporting
Obligations related thereto and all Receivables Records.
 
“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of Grantor or
any computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or secured parties, and
certificates, acknowledgments, or other writings, including, without limitation,
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or
nonwritten forms of information related in any way to the foregoing or any
Receivable.
 
 
5

--------------------------------------------------------------------------------

 
“Record” shall have the meaning specified in Article 9 of the UCC.
 
“Secured Obligations” shall have the meaning assigned in Section 3.1.
 
“Secured Party” shall have the meaning set forth in the preamble.
 
“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include, without limitation, all of the
accounts listed on Schedule 4.4(A) under the heading “Securities Accounts” (as
such schedule may be amended or supplemented from time to time).
 
“Supporting Obligation” shall mean all “supporting obligations” as defined in
Article 9 of the UCC.
 
“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.
 
“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Schedule 4.7(F) (as such schedule may be amended or supplemented from time to
time).
 
“Trademarks” shall mean all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Schedule 4.7(E) (as such schedule may be amended or supplemented from time
to time), (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
 
“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder) including, without limitation, each agreement referred
to in Schedule 4.7(G) (as such schedule may be amended or supplemented from time
to time).
 
 
6

--------------------------------------------------------------------------------

 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all Proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.
 
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of Texas or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.
 
“United States” shall mean the United States of America.
 
1.2           Definitions; Interpretation.  All capitalized terms used herein
(including the preamble and recitals hereto) and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement or, if not
defined therein, in the UCC.  References to “Sections,” “Exhibits” and
“Schedules” shall be to Sections, Exhibits and Schedules, as the case may be, of
this Agreement unless otherwise specifically provided.  Section headings in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose or be given any
substantive effect.  Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference.  The use herein of the word “include” or “including”, when following
any general statement, term or matter, shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not nonlimiting
language (such as “without limitation” or “but not limited to” or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that fall within the broadest possible scope
of such general statement, term or matter.  If any conflict or inconsistency
exists between this Agreement and the Credit Agreement, the Credit Agreement
shall govern.  All references herein to provisions of the UCC shall include all
successor provisions under any subsequent version or amendment to any Article of
the UCC.
 
 
 
SECTION 2.   GRANT OF SECURITY.

 
2.1           Grant of Security.  Each Grantor hereby grants to Secured Party a
security interest in and continuing lien on all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which being
hereinafter collectively referred to as the “Collateral”):
 
(a)           Accounts;
 
(b)           Chattel Paper;
 
(c)           Documents;
 
(d)           General Intangibles;
 
(e)           Goods;
 
(f)           Instruments;
 
(g)           Insurance;
 
 
7

--------------------------------------------------------------------------------

 
(h)           Intellectual Property;
 
(i)           Investment Related Property;
 
(j)           Letter of Credit Rights;
 
(k)           Money;
 
(l)           Receivables and Receivable Records;
 
(m)           Commercial Tort Claims;
 
(n)           to the extent not otherwise included above, all Collateral
Records, Collateral Support and Supporting Obligations relating to any of the
foregoing; and
 
(o)           to the extent not otherwise included above, all Proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.
 
2.2           Certain Limited Exclusions.  Notwithstanding anything herein to
the contrary, in no event shall the Collateral include or the security interest
granted under Section 2.1 hereof attach to any lease, license, contract,
property rights or agreement to which any Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of any Grantor therein or (ii)
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
any Debtor Relief Law) or principles of equity), provided however that the
Collateral shall include and such security interest shall attach immediately at
such time as the condition causing such abandonment, invalidation or
unenforceability shall be remedied and to the extent severable, shall attach
immediately to any portion of such Lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in (i) or
(ii) above.
 
 
 
SECTION 3.   SECURITY FOR OBLIGATION; GRANTORS REMAIN LIABLE.

 
3.1           Security for Obligation.  This Agreement secures, and the
Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of the Obligation with respect to every Grantor
(the “Secured Obligations”).
 
3.2           Continuing Liability Under Collateral.  Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended or shall be a
delegation of duties to Secured Party, (ii) each Grantor shall remain liable
under each of the agreements included in the Collateral, including, without
limitation, any agreements relating to Pledged Partnership Interests or Pledged
LLC Interests, to perform all of the obligations undertaken by it thereunder all
in accordance with and pursuant to the terms and provisions thereof and Secured
Party shall not have any obligation or liability under any of such agreements by
reason of or arising out of this Agreement or any other document related thereto
nor shall the Secured Party have any obligation to make any inquiry as to the
nature or sufficiency of any payment received by it or have any obligation to
take any action to collect or enforce any rights under any agreement included in
the Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, and (iii) the exercise
by Secured Party of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under the contracts and agreements
included in the Collateral.
 
 
8

--------------------------------------------------------------------------------

 
 
 
SECTION 4.   REPRESENTATIONS AND WARRANTIES AND COVENANTS.

 
4.1           Generally.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 it owns the Collateral purported to be owned by it or
otherwise has the rights it purports to have in each item of Collateral and, as
to all Collateral whether now existing or hereafter acquired, will continue to
own or have such rights in each item of the Collateral, in each case free and
clear of any and all Liens, rights or claims of all other Persons other than
Permitted Liens;
 
(ii)                 it has indicated on Schedule 4.1(A)(as such schedule may be
amended or supplemented from time to time): (w) the type of organization of such
Grantor, (x) the jurisdiction of organization of such Grantor, (y) its
organizational identification number and (z) the jurisdiction where the chief
executive office or its sole place of business is (or the principal residence if
such Grantor is a natural person), and for the one-year period preceding the
date hereof has been, located;
 
(iii)                 the full legal name of such Grantor is as set forth on
Schedule 4.1(A) and it has not done in the last five (5) years, and does not do,
business under any other name (including any trade-name or fictitious business
name) except for those names set forth on Schedule 4.1(B) (as such schedule may
be amended or supplemented from time to time);
 
(iv)                 except as provided on Schedule 4.1(C), it has not changed
its name, jurisdiction of organization, chief executive office or sole place of
business (or principal residence if such Grantor is a natural person) or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five (5) years;
 
(v)                 it has not within the last five (5) years become bound
(whether as a result of merger or otherwise) as debtor under a security
agreement entered into by another Person, which has not heretofore been
terminated;
 
(vi)                 [Reserved];
 
(vii)                 (u) upon the filing of all UCC financing statements naming
each Grantor as “debtor” and Secured Party as “secured party” and describing the
Collateral in the filing offices set forth opposite such Grantor’s name on
Schedule 4.1(E) hereof (as such schedule may be amended or supplemented from
time to time) and other filings delivered by each Grantor, (v) upon delivery of
all Instruments, Chattel Paper and certificated Pledged Equity Interests and
Pledged Debt, (w) upon sufficient identification of Commercial Tort Claims, (x)
upon execution of a control agreement establishing Secured Party’s “control”
(within the meaning of Section 8-106, 9-106 or 9-104 of the UCC, as applicable)
with respect to any Investment Account, (y) upon consent of the issuer with
respect to Letter of Credit Rights, and (z) to the extent not subject to Article
9 of the UCC, upon recordation of the security interests granted hereunder in
Patents, Trademarks and Copyrights in the applicable intellectual property
registries, including but not limited to the United States Patent and Trademark
Office and the United States Copyright Office, the security interests granted to
Secured Party hereunder constitute valid and perfected first priority Liens
(subject in the case of priority only to Permitted Liens and to the rights of
the United States government (including any agency or department thereof) with
respect to United States government Receivables) on all of the Collateral;
 
 
9

--------------------------------------------------------------------------------

 
(viii)                 all actions and consents, including all filings, notices,
registrations and recordings necessary or desirable for the exercise by the
Secured Party of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect of the Collateral have been made or
obtained;
 
(ix)                 other than the financing statements filed in favor of
Secured Party, no effective UCC financing statement, fixture filing or other
instrument similar in effect under any applicable law covering all or any part
of the Collateral is on file in any filing or recording office except for (x)
financing statements for which proper termination statements have been delivered
to Secured Party for filing and (y) financing statements filed in connection
with Permitted Liens;
 
(x)                 no authorization, approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body is required for
either (i) the pledge or grant by any Grantor of the Liens purported to be
created in favor of the Secured Party hereunder or (ii) the exercise by Secured
Party of any rights or remedies in respect of any Collateral (whether
specifically granted or created hereunder or created or provided for by
applicable law), except (A) for the filings contemplated by clause (vii) above
and (B) as may be required, in connection with the disposition of any Investment
Related Property, by laws generally affecting the offering and sale of
Securities;
 
(xi)                 all information supplied by any Grantor with respect to any
of the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects;
 
(xii)                 none of the Collateral constitutes, or is the Proceeds of,
“farm products” (as defined in the UCC);
 
(xiii)                 it does not own any “as extracted collateral” (as defined
in the UCC) or any timber to be cut;
 
(xiv)                 Except as described on Schedule 4.1(D), such Grantor has
not become bound as a debtor, either by contract or by operation of law, by a
security agreement previously entered into by another Person; and
 
(xv)                 Such Grantor has been duly organized as an entity of the
type as set forth opposite such Grantor’s name on Schedule 4.1(A) solely under
the laws of the jurisdiction as set forth opposite such Grantor’s name on
Schedule 4.1(A) and remains duly existing as such.  Such Grantor has not filed
any certificates of domestication, transfer or continuance in any other
jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 except for the security interest created by this Agreement,
it shall not create or suffer to exist any Lien upon or with respect to any of
the Collateral, except Permitted Liens, and such Grantor shall defend the
Collateral against all Persons at any time claiming any interest therein;
 
(ii)                 it shall not produce, use or permit any Collateral to be
used unlawfully or in violation of any provision of this Agreement or any
applicable statute, regulation or ordinance or any policy of insurance covering
the Collateral;
 
(iii)                 it shall not change such Grantor’s name, identity,
corporate structure (e.g., by merger, consolidation, change in corporate form or
otherwise) principal place of business (or principal residence if such Grantor
is a natural person), chief executive office, type of organization or
jurisdiction of organization or establish any trade names unless it shall have
(a) notified the Secured Party in writing, by executing and delivering to
Secured Party a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
at least thirty (30) days prior to any such change or establishment, identifying
such new proposed name, identity, corporate structure, principal place of
business (or principal residence if such Grantor is a natural person), chief
executive office, jurisdiction of organization or trade name and providing such
other information in connection therewith as the Secured Party may reasonably
request and (b) taken all actions necessary or advisable to maintain the
continuous validity, perfection and the same or better priority of the Secured
Party’s security interest in the Collateral intended to be granted and agreed to
hereby;
 
(iv)                 if Secured Party gives value to enable Grantor to acquire
rights in or the use of any Collateral, it shall use such value for such
purposes and such Grantor further agrees that repayment of any Obligation shall
apply on a “first-in, first-out” basis so that the portion of the value used to
acquire rights in any Collateral shall be paid in the chronological order such
Grantor acquired rights therein;
 
(v)                 it shall pay promptly when due all property and other taxes,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against, the Collateral,
except to the extent the validity thereof is being contested in good faith;
provided, such Grantor shall in any event pay such taxes, assessments, charges,
levies or claims not later than five (5) days prior to the date of any proposed
sale under any judgment, writ or warrant of attachment entered or filed against
such Grantor or any of the Collateral as a result of the failure to make such
payment;
 
(vi)                 upon such Grantor or any officer of such Grantor obtaining
knowledge thereof, it shall promptly notify Secured Party in writing of any
event that may have a Material Adverse Effect on the value of the Collateral or
any portion thereof, the ability of any Grantor or Secured Party to dispose of
the Collateral or any portion thereof, or the rights and remedies of Secured
Party in relation thereto, including, without limitation, the levy of any legal
process against the Collateral or any portion thereof;
 
(vii)                 it shall not take or permit any action which could impair
the Secured Party’s rights in the Collateral; and
 
(viii)                 it shall not sell, transfer or assign (by operation of
law or otherwise) any Collateral except as otherwise in accordance with the
Credit Agreement.
 
 
11

--------------------------------------------------------------------------------

 
4.2           Equipment and Inventory.
 
(a)           Representations and Warranties.  Each Grantor represents and
warrants on the Closing Date that:
 
(i)                 [reserved];
 
(ii)                 any Goods now or hereafter produced by any Grantor included
in the Collateral have been and will be produced in compliance with the
requirements of the Fair Labor Standards Act, as amended; and
 
(iii)                 except as set forth on Schedule 4.2 hereof, none of the
Inventory or Equipment is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the UCC) therefor or otherwise in the
possession of a bailee or a warehouseman.
 
(b)           Covenants and Agreements.  Each Grantor covenants and agrees that:
 
(i)                 it shall keep the Equipment, Inventory and any Documents
evidencing any Equipment and Inventory in the locations specified on
Schedule 4.2 (as such schedule may be amended or supplemented from time to time)
unless it shall have (a) notified Secured Party in writing, by executing and
delivering to Secured Party a completed Pledge Supplement, substantially in the
form of Exhibit A attached hereto, together with all Supplements to Schedules
thereto, at least thirty (30) days prior to any change in locations, identifying
such new locations and providing such other information in connection therewith
as Secured Party may reasonably request and (b) taken all actions necessary or
advisable to maintain the continuous validity, perfection and the same or better
priority of Secured Party’s security interest in the Collateral intended to be
granted and agreed to hereby, or to enable Secured Party to exercise and enforce
its rights and remedies hereunder, with respect to such Equipment and Inventory;
 
(ii)                 it shall keep correct and accurate records of the
Inventory, as is customarily maintained under similar circumstances by Persons
of established reputation engaged in similar business, and in any event in
conformity with GAAP;
 
(iii)                 it shall not deliver any Document evidencing any Equipment
and Inventory to any Person other than the issuer of such Document  to claim the
Goods evidenced therefor, the Term Loan Agent (with respect to Equipment) or
Secured Party;
 
(iv)                 if any Equipment or Inventory is in possession or control
of any third party (other than Term Loan Agent), each Grantor shall join with
Secured Party in notifying the third party of Secured Party’s security interest
and obtaining an acknowledgment from the third party that it is holding the
Equipment and Inventory for the benefit of Secured Party; and
 
(v)                 with respect to any item of Equipment which is covered by a
certificate of title under a statute of any jurisdiction under the law of which
indication of a security interest on such certificate is required as a condition
of perfection thereof, upon the reasonable request of Secured Party, each
Grantor shall (A) provide information with respect to any such Equipment, (B)
execute and file with the registrar of motor vehicles or other appropriate
authority in such jurisdiction an application or other document requesting the
notation or other indication of the security interest created hereunder on such
certificate of title, and (C) deliver to Secured Party copies of all such
applications or other documents filed and copies of all such certificates of
title issued indicating the security interest created hereunder in the items of
Equipment covered thereby.
 
 
12

--------------------------------------------------------------------------------

 
4.3           Receivables.
 
(a)           Representations and Warranties.  Each Grantor represents and
warrants on the Closing Date that:
 
(i)                 each Receivable (a) is and will be the legal, valid and
binding obligation of the Account Debtor in respect thereof, representing an
unsatisfied obligation of such Account Debtor, (b) is and will be enforceable in
accordance with its terms, (c) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims (except with respect to refunds, returns and
allowances in the ordinary course of business with respect to damaged
merchandise) and (d) is and will be in compliance in all  material respects with
all applicable laws, whether federal, state, local or foreign;
 
(ii)                 none of the Account Debtors in respect of any Receivable is
the government of the United States, any agency or instrumentality thereof, any
state or municipality or any foreign sovereign.  No Receivable requires the
consent of the Account Debtor in respect thereof in connection with the pledge
hereunder, except any consent which has been obtained;
 
(iii)                 no Receivable is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the control of, Secured Party to the extent required by, and in
accordance with Section 4.3(c); and
 
(iv)                 each Grantor has delivered to Secured Party a complete and
correct copy of each standard form of document under which a Receivable may
arise.
 
(b)           Covenants and Agreements:  Each Grantor hereby covenants and
agrees that:
 
(i)                 it shall keep and maintain at its own cost and expense
satisfactory and complete records of the Receivables, including, but not limited
to, the originals of all documentation with respect to all Receivables and
records of all payments received and all credits granted on the Receivables, all
merchandise returned and all other dealings therewith;
 
(ii)                 it shall mark conspicuously, in form and manner reasonably
satisfactory to Secured Party, all Chattel Paper, Instruments and other evidence
of Receivables (other than any delivered to Secured Party or Term Loan Agent),
as well as the Receivables Records with an appropriate reference to the fact
that Secured Party has a first priority security interest therein;
 
(iii)                 it shall perform in all material respects all of its
obligations with respect to the Receivables;
 
(iv)                 except as permitted by the Credit Agreement, it shall not
amend, modify, terminate or waive any provision of any Receivable in any manner
which could reasonably be expected to have a material adverse effect on the
value of such Receivable as Collateral.  Other than in the ordinary course of
business as generally conducted by it on and prior to the date hereof, and
except as consented to by Secured Party or as otherwise provided in subsection
(v) below, following an Event of Default, such Grantor shall not (w) grant any
extension or renewal of the time of payment of any Receivable, (x) compromise or
settle any dispute, claim or legal proceeding with respect to any Receivable for
less than the total unpaid balance thereof, (y) release, wholly or partially,
any Person liable for the payment thereof, or (z) allow any credit or discount
thereon;
 
 
13

--------------------------------------------------------------------------------

 
(v)                 except as otherwise provided in this subsection, each
Grantor shall continue to collect all amounts due or to become due to such
Grantor under the Receivables and any Supporting Obligation and diligently
exercise each material right it may have under any Receivable any Supporting
Obligation or Collateral Support, in each case, at its own expense, and in
connection with such collections and exercise, such Grantor shall take such
action as such Grantor or Secured Party may deem necessary or
advisable.  Notwithstanding the foregoing, Secured Party shall have the right at
any time to notify, or require any Grantor to notify, any Account Debtor of
Secured Party’s security interest in the Receivables and any Supporting
Obligation and, in addition, at any time following the occurrence and during the
continuation of an Event of Default, Secured Party may:  (1) direct the Account
Debtors under any Receivables to make payment of all amounts due or to become
due to such Grantor thereunder directly Secured Party; (2) notify, or require
any Grantor to notify, each Person maintaining a lockbox or similar arrangement
to which Account Debtors under any Receivables have been directed to make
payment to remit all amounts representing collections on checks and other
payment items from time to time sent to or deposited in such lockbox or other
arrangement directly to Secured Party; and (3) enforce, at the expense of such
Grantor, collection of any such Receivables and to adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  If Secured Party notifies any Grantor that it has
elected to collect the Receivables in accordance with the preceding sentence,
any payments of Receivables received by such Grantor shall be forthwith (and in
any event within two (2) Business Days) deposited by such Grantor in the exact
form received, duly indorsed by such Grantor to Secured Party if required, in
the Collateral Account maintained under the sole dominion and control of Secured
Party, and until so turned over, all amounts and proceeds (including checks and
other instruments) received by such Grantor in respect of the Receivables, any
Supporting Obligation or Collateral Support shall be received in trust for the
benefit of Secured Party hereunder and shall be segregated from other funds of
such Grantor and such Grantor shall not adjust, settle or compromise the amount
or payment of any Receivable, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon; and
 
(vi)                 it shall use its best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.
 
(c)           Delivery and Control of Receivables.  Subject to Section 12, with
respect to any Receivables in excess of $25,000 individually or $50,000 in the
aggregate or in a lesser amount if requested by Secured Party that is evidenced
by, or constitutes, Chattel Paper or Instruments, each Grantor shall cause each
originally executed copy thereof to be delivered to Secured Party (or its agent
or designee) appropriately indorsed to Secured Party or indorsed in blank:  (i)
with respect to any such Receivables in existence on the date hereof, on or
prior to the date hereof and (ii) with respect to any such Receivables hereafter
arising, within ten (10) days of such Grantor acquiring rights therein.  With
respect to any Receivables in excess of $25,000 individually or $50,000 in the
aggregate or in a lesser amount if requested by Secured Party which would
constitute "electronic chattel paper" under Article 9 of the UCC, each Grantor
shall take all steps necessary to give Secured Party control over such
Receivables (within the meaning of Section 9-105 of the UCC):  (i) with respect
to any such Receivables in existence on the date hereof, on or prior to the date
hereof and (ii) with respect to any such Receivables hereafter arising, within
ten (10) days of such Grantor acquiring rights therein.  Any Receivable not
otherwise required to be delivered or subjected to the control of Secured Party
in accordance with this subsection (c) shall be delivered or subjected to such
control upon request of Secured Party.
 
 
14

--------------------------------------------------------------------------------

 
4.4           Investment Related Property.
 
4.4.1           Investment Related Property Generally.
 
(a)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 in the event it acquires rights in any Investment Related
Property after the date hereof, it shall deliver to Secured Party a completed
Pledge Supplement, substantially in the form of Exhibit A attached hereto,
together with all Supplements to Schedules thereto, reflecting such new
Investment Related Property and all other Investment Related
Property.  Notwithstanding the foregoing, it is understood and agreed that the
security interest of Secured Party shall attach to all Investment Related
Property immediately upon any Grantor’s acquisition of rights therein and shall
not be affected by the failure of any Grantor to deliver a supplement to
Schedule 4.4 as required hereby;
 
(ii)                 except as provided in the next sentence, in the event such
Grantor receives any dividends, interest or distributions on any Investment
Related Property, or any securities or other property upon the merger,
consolidation, liquidation or dissolution of any issuer of any Investment
Related Property, then (a) such dividends, interest or distributions and
securities or other property shall be included in the definition of Collateral
without further action and (b) such Grantor shall immediately take all steps, if
any, necessary or advisable to ensure the validity, perfection, priority and, if
applicable, control of Secured Party over such Investment Related Property
(including, without limitation, delivery thereof to Secured Party) and pending
any such action such Grantor shall be deemed to hold such dividends, interest,
distributions, securities or other property in trust for the benefit of Secured
Party and shall segregate such dividends, distributions, Securities or other
property from all other property of such Grantor.  Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing,
Secured Party authorizes each Grantor to retain all ordinary cash dividends and
distributions paid in the normal course of the business of the issuer and all
scheduled payments of interest;
 
(iii)                 each Grantor consents to the grant by each other Grantor
of a Security Interest in all Investment Related Property to Secured Party.
 
(b)           Delivery and Control.
 
(i)                 Each Grantor agrees that with respect to any Investment
Related Property in which it currently has rights it shall comply with the
provisions of this Section 4.4.1(b) on or before the Closing Date and with
respect to any Investment Related Property hereafter acquired by such Grantor it
shall comply with the provisions of this Section 4.4.1(b) immediately upon
acquiring rights therein, in each case in form and substance satisfactory to
Secured Party.  With respect to any Investment Related Property that is
represented by a certificate or that is an “instrument” (other than any
Investment Related Property credited to a Securities Account) it shall cause
such certificate or instrument to be delivered to Secured Party, indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC.  With respect to any Investment Related Property that is an
“uncertificated security” for purposes of the UCC  (other than any
“uncertificated securities” credited to a Securities Account), it shall cause
the issuer of such uncertificated security to either (i) register Secured Party
as the registered owner thereof on the books and records of the issuer or (ii)
execute an agreement substantially in the form of Exhibit B hereto, pursuant to
which such issuer agrees to comply with Secured Party’s instructions with
respect to such uncertificated security without further consent by such Grantor.
 
 
15

--------------------------------------------------------------------------------

 
(c)           Voting and Distributions.
 
(i)                 So long as Secured Party has not provided notice as provided
in Section 4.4.1(c)(ii) below:
 
 
(1)
except as otherwise provided under the covenants and agreements relating to
investment related property in this Agreement or elsewhere herein or in the
Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Investment Related Property or any part thereof for any purpose not inconsistent
with the terms of this Agreement or the Credit Agreement; provided, no Grantor
shall exercise or refrain from exercising any such right if Secured Party shall
have notified such Grantor that, in Secured Party’s reasonable judgment, such
action would have a Material Adverse Effect on the value of the Investment
Related Property or any part thereof; and provided further, such Grantor shall
give Secured Party at least five (5) Business Days prior written notice of the
manner in which it intends to exercise, or the reasons for refraining from
exercising, any such right; it being understood, however, that neither the
voting by such Grantor of any Pledged Stock for, or such Grantor’s consent to,
the election of directors (or similar governing body) at a regularly scheduled
annual or other meeting of stockholders or with respect to incidental matters at
any such meeting, nor such Grantor’s consent to or approval of any action
otherwise permitted under this Agreement and the Credit Agreement, shall be
deemed inconsistent with the terms of this Agreement or the Credit Agreement
within the meaning of this Section 4.4(c)(i)(1), and no notice of any such
voting or consent need be given to Secured Party; and

 
 
(2)
Secured Party shall promptly execute and deliver (or cause to be executed and
delivered) to each Grantor all proxies, and other instruments as such Grantor
may from time to time reasonably request for the purpose of enabling such
Grantor to exercise the voting and other consensual rights when and to the
extent which it is entitled to exercise pursuant to clause (1) above;

 
(ii)                 If an Event of Default has occurred and is continuing, then
upon notice from the Secured Party to the Grantors:
 
 
(A)
all rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
Secured Party who shall thereupon have the sole right to exercise such voting
and other consensual rights; and



 
(B)
in order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder:
(1) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Secured Party all proxies, dividend payment orders and other
instruments as Secured Party may from time to time reasonably request and
(2) each Grantor acknowledges that Secured Party may utilize the power of
attorney set forth in Section 6.1.

 
 
 
16

--------------------------------------------------------------------------------

 
4.4.2           Pledged Equity Interests.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.4(A) (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock,
“Pledged LLC Interests,” “Pledged Partnership Interests” and “Pledged Trust
Interests,” respectively, all of the Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests owned by any Grantor
and such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on such Schedule;
 
(ii)                 except as set forth on Schedule 4.4(B), it has not acquired
any equity interests of another entity or substantially all the assets of
another entity within the past five (5) years;
 
(iii)                 it is the record and beneficial owner of the Pledged
Equity Interests free of all Liens, rights or claims of other Persons other than
Permitted Liens and there are no outstanding warrants, options or other rights
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests;
 
(iv)                 without limiting the generality of Section 4.1(a)(v), no
consent of any Person including any other general or limited partner, any other
member of a limited liability company, any other shareholder or any other trust
beneficiary is necessary or desirable in connection with the creation,
perfection or second priority status of the security interest of Secured Party
in any Pledged Equity Interests or the exercise by Secured Party of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof;
 
(v)                 none of the Pledged LLC Interests nor Pledged Partnership
Interests are or represent interests in issuers that: (a) are registered as
investment companies or (b) are dealt in or traded on securities exchanges or
markets; and
 
(vi)                 except as otherwise set forth on Schedule 4.4(C), all of
the Pledged LLC Interests and Pledged Partnership Interests are or represent
interests in issuers that have opted to be treated as securities under the
uniform commercial code of any jurisdiction.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 without the prior written consent of Secured Party, it shall
not vote to enable or take any other action to: (a) amend or terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially changes the rights of such Grantor with respect to any Investment
Related Property or adversely affects the validity, perfection or priority of
the Secured Party’s security interest, (b) permit any issuer of any Pledged
Equity Interest to issue any additional stock, partnership interests, limited
liability company interests or other equity interests of any nature or to issue
securities convertible into or granting the right of purchase or exchange for
any stock or other equity interest of any nature of such issuer, (c) other than
as permitted under the Credit Agreement, permit any issuer of any Pledged Equity
Interest to dispose of all or a material portion of their assets, (d) waive any
default under or breach of any terms of organizational document relating to the
issuer of any Pledged Equity Interest or the terms of any Pledged Debt, or (e)
cause any issuer of any Pledged Partnership Interests or Pledged LLC Interests
which are not securities (for purposes of the UCC) on the date hereof to elect
or otherwise take any action to cause such Pledged Partnership Interests or
Pledged LLC Interests to be treated as securities for purposes of the UCC;
provided, however, notwithstanding the foregoing, if any issuer of any Pledged
Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (e), such Grantor shall promptly
notify Secured Party in writing of any such election or action and, in such
event, shall take all steps necessary or advisable to establish Secured Party’s
“control” thereof;
 
 
17

--------------------------------------------------------------------------------

 
(ii)                 it shall comply in all material respects with all of its
obligations under any partnership agreement or limited liability company
agreement relating to Pledged Partnership Interests or Pledged LLC Interests and
shall enforce all of its rights with respect to any Investment Related Property;
 
(iii)                 without the prior written consent of Secured Party, it
shall not permit any issuer of any Pledged Equity Interest to merge or
consolidate unless (i) such issuer creates a security interest that is perfected
by a filed financing statement (that is not effective solely under section 9-508
of the UCC) in collateral in which such new debtor has or acquires rights, and
(ii) all the outstanding capital stock or other equity interests of the
surviving or resulting corporation, limited liability company, partnership or
other entity is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
equity interests of any other constituent Grantor; and
 
(iv)                 each Grantor consents to the grant by each other Grantor of
a security interest in all Investment Related Property to Secured Party and,
without limiting the foregoing, consents to the transfer of any Pledged
Partnership Interest and any Pledged LLC Interest to Secured Party or its
nominee following an Event of Default and to the substitution of Secured Party
or its nominee as a partner in any partnership or as a member in any limited
liability company with all the rights and powers related thereto.
 
4.4.3           Pledged Debt.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.4 (as such schedule may be amended or
supplemented from time to time) sets forth under the heading “Pledged Debt” all
of the Pledged Debt owned by any Grantor and all of such Pledged Debt has been
duly authorized, authenticated or issued, and delivered and is the legal, valid
and binding obligation of the issuers thereof and is not in default and
constitutes all of the issued and outstanding inter-company Indebtedness;
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 it shall notify Secured Party of any default under any
Pledged Debt that has caused, either in any individual case or in the aggregate,
a Material Adverse Effect.
 
4.4.4           Investment Accounts.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
 
18

--------------------------------------------------------------------------------

 
(i)                 Schedule 4.4 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Securities
Accounts” and “Commodities Accounts,” respectively, all of the Securities
Accounts and Commodities Accounts in which each Grantor has an interest.  Each
Grantor is the sole entitlement holder of each such Securities Account and
Commodity Account, and such Grantor has not consented to, and is not otherwise
aware of, any Person (other than Secured Party pursuant hereto) having “control”
(within the meanings of Sections 8-106 and 9-106 of the UCC) over, or any other
interest in, any such Securities Account or Commodity Account or securities or
other property credited thereto;
 
(ii)                 Schedule 4.4 hereto (as such schedule may be amended or
supplemented from time to time) sets forth under the headings “Deposit Accounts”
all of the Deposit Accounts in which each Grantor has an interest.  Each Grantor
is the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than Secured
Party pursuant hereto and the Term Loan Agent) having either sole dominion and
control (within the meaning of common law) or “control” (within the meanings of
Section 9-104 of the UCC) over, or any other interest in, any such Deposit
Account or any money or other property deposited therein; and
 
(iii)                 Each Grantor has taken all actions necessary or desirable,
including those specified in Section 4.4.4(c), to: (a) establish Secured Party’s
“control” (within the meanings of Sections 8-106 and 9-106 of the UCC) over any
portion of the Investment Related Property constituting Certificated Securities,
Uncertificated Securities, Securities Accounts, Securities Entitlements or
Commodities Accounts (each as defined in the UCC); (b) establish the Secured
Party’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts; and (c) deliver all Instruments to Secured Party.
 
(b)           Covenant and Agreement.  Each Grantor hereby covenants and agrees
with Secured Party that it shall not close or terminate any Investment Account
without the prior consent of Secured Party and unless a successor or replacement
account has been established with the consent of Secured Party with respect to
which successor or replacement account a control agreement has been entered into
by the appropriate Grantor, Secured Party and securities intermediary or
depository institution at which such successor or replacement account is to be
maintained in accordance with the provisions of Section 4.4.4(c).
 
(c)           Delivery and Control.
 
(i)                 With respect to any Investment Related Property consisting
of Securities Accounts or Securities Entitlements, it shall cause the securities
intermediary maintaining such Securities Account or Securities Entitlement to
enter into an agreement substantially in the form of Exhibit C hereto (or
otherwise acceptable to Secured Party) pursuant to which it shall agree to
comply with Secured Party’s “entitlement orders” without further consent by such
Grantor.  With respect to any Investment Related Property that is a “Deposit
Account,” it shall cause the depositary institution maintaining such account to
enter into an agreement substantially in the form of Exhibit D hereto (or
otherwise acceptable to Secured Party), pursuant to which Secured Party shall
have both sole dominion and control over such Deposit Account (within the
meaning of the common law) and “control” (within the meaning of Section 9-104 of
the UCC) over such Deposit Account.  Each Grantor shall have entered into such
control agreement or agreements with respect to: (i) any Securities Accounts,
Securities Entitlements or Deposit Accounts that exist on the Closing Date, as
of or prior to the Closing Date and (ii) any Securities Accounts, Securities
Entitlements or Deposit Accounts that are created or acquired after the Closing
Date, as of or prior to the deposit or transfer of any such Securities
Entitlements or funds, whether constituting moneys or investments, into such
Securities Accounts or Deposit Accounts.
 
 
19

--------------------------------------------------------------------------------

 
In addition to the foregoing, if any issuer of any Investment Related Property
is located in a jurisdiction outside of the United States, each Grantor shall
take such additional actions, including, without limitation, causing the issuer
to register the pledge on its books and records or making such filings or
recordings, in each case as may be necessary or advisable,  under the laws of
such issuer’s jurisdiction to insure the validity, perfection and priority of
the security interest of Secured Party.   Upon the occurrence of an Event of
Default, Secured Party shall have the right, without notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent.  In addition, Secured Party shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Related Property for certificates or
instruments of smaller or larger denominations.


4.5           Material Contracts.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 Schedule 4.5 (as such schedule may be amended or
supplemented from time to time) sets forth all of the Material Contracts to
which such Grantor has rights;
 
(ii)                 the Material Contracts, true and complete copies (including
any amendments or supplements thereof) of which have been furnished to Secured
Party, have been duly authorized, executed and delivered by all parties thereto,
are in full force and effect and are binding upon and enforceable against all
parties thereto in accordance with their respective terms.  There exists no
default under any Material Contract by any party thereto and neither such
Grantor, nor to its best knowledge, any other Person party thereto is likely to
become in default thereunder and no Person party thereto has any defenses,
counterclaims or right of set-off with respect to any Material Contract.  Each
Person party to a Material Contract (other than any Grantor) has executed and
delivered to the applicable Grantor a consent to the assignment of such Material
Contract to Secured Party pursuant to this Agreement; and
 
(iii)                 no Material Contract prohibits assignment or requires
consent of or notice to any Person in connection with the assignment to Secured
Party hereunder, except such as has been given or made.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that:
 
(i)                 in addition to any rights under the Section of this
Agreement relating to Receivables, Secured Party may at any time notify, or
require any Grantor to so notify, the counterparty on any Material Contract of
the security interest of the Secured Party therein.  In addition, after the
occurrence and during the continuance of an Event of Default, Secured Party may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify, the counterparty to make all payments under the Material Contracts
directly to Secured Party;
 
(ii)                 each Grantor shall deliver promptly to Secured Party a copy
of each material demand, notice or document received by it relating in any way
to any Material Contract;
 
 
20

--------------------------------------------------------------------------------

 
(iii)                 each Grantor shall deliver promptly to Secured Party, and
in any event within ten (10) Business Days, after (1) any Material Contract of
such Grantor is terminated or amended in a manner that is materially adverse to
such Grantor or (2) any new Material Contract is entered into by such Grantor, a
written statement describing such event, with copies of such material amendments
or new contracts, delivered to Secured Party (to the extent such delivery is
permitted by the terms of any such Material Contract, provided, no prohibition
on delivery shall be effective if it were bargained for by such Grantor with the
intent of avoiding compliance with this Section 4.5(b)(iii)), and an explanation
of any actions being taken with respect thereto;
 
(iv)                 it shall perform in all material respects all of its
obligations with respect to the Material Contracts;
 
(v)                 it shall promptly and diligently exercise each material
right (except the right of termination) it may have under any Material Contract,
any Supporting Obligation or Collateral Support, in each case, at its own
expense, and in connection with such collections and exercise, such Grantor
shall take such action as such Grantor or Secured Party may deem necessary or
advisable;
 
(vi)                 it shall use its best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any Material
Contract; and
 
(vii)                 each Grantor shall, within thirty (30) days of the date
hereof with respect to any Non-Assignable Contract in effect on the date hereof
and within thirty (30) days after entering into any Non-Assignable Contract
after the Closing Date, request in writing the consent of the counterparty or
counterparties to the Non-Assignable Contract pursuant to the terms of such
Non-Assignable Contract or applicable law to the assignment or granting of a
security interest in such Non-Assignable Contract to Secured Party and use its
best efforts to obtain such consent as soon as practicable thereafter.
 
4.6           Letter of Credit Rights.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants on the Closing Date that:
 
(i)                 all material letters of credit to which such Grantor has
rights is listed on Schedule 4.6 (as such schedule may be amended or
supplemented from time to time) hereto; and
 
(ii)                 it has obtained the consent of each issuer of any material
letter of credit to the assignment of the proceeds of the letter of credit to
Secured Party.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that with respect to any material letter of credit hereafter arising it
shall obtain the consent of the issuer thereof to the assignment of the proceeds
of the letter of credit to Secured Party and shall deliver to Secured Party a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto.
 
 
21

--------------------------------------------------------------------------------

 
4.7           Intellectual Property.
 
(a)           Representations and Warranties.  Except as disclosed in Schedule
4.7(H) (as such schedule may be amended or supplemented from time to time), each
Grantor hereby represents and warrants, on the Closing Date and on the date of
each Credit Extension, that:
 
(i)                 Schedule 4.7 (as such schedule may be amended or
supplemented from time to time) sets forth a true and complete list of (i) all
United States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Grantor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Grantor;
 
(ii)                 it is the sole and exclusive owner of the entire right,
title, and interest in and to all Intellectual Property listed on Schedule 4.7
(as such schedule may be amended or supplemented from time to time), and owns or
has the valid right to use all other Intellectual Property used in or necessary
to conduct its business, free and clear of all Liens, claims, encumbrances and
licenses, except for Permitted Liens and the licenses set forth on
Schedule 4.7(B), (D), (F) and (G) (as each may be amended or supplemented from
time to time);
 
(iii)                 all Intellectual Property is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain each and every registration and application of
Copyrights, Patents and Trademarks in full force and effect;
 
(iv)                 all Intellectual Property is valid and enforceable; no
holding, decision, or judgment has been rendered in any action or proceeding
before any court or administrative authority challenging the validity of, such
Grantor’s right to register, or such Grantor’s rights to own or use, any
Intellectual Property and no such action or proceeding is pending or, to the
best of such Grantor’s knowledge, threatened;
 
(v)                 all registrations and applications for Copyrights, Patents
and Trademarks are standing in the name of each Grantor, and none of the
Trademarks, Patents, Copyrights or Trade Secrets has been licensed by any
Grantor to any Affiliate or third party, except as disclosed in Schedule 4.7(B),
(D), (F), or (G) (as each may be amended or supplemented from time to time);
 
(vi)                 each Grantor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights material to the
business of such Grantor;
 
(vii)                 each Grantor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademark Collateral and
has taken all action necessary to insure that all licensees of  the Trademark
Collateral owned by such Grantor use such adequate standards of quality;
 
(viii)                 the conduct of such Grantor’s business does not infringe
upon or otherwise violate any trademark, patent, copyright, trade secret or
other intellectual property right owned or controlled by a third party; no claim
has been made that the use of any Intellectual Property owned or used by Grantor
(or any of its respective licensees) violates the asserted rights of any third
party;
 
 
22

--------------------------------------------------------------------------------

 
(ix)                 to the best of each Grantor’s knowledge, no third party is
infringing upon or otherwise violating any rights in any Intellectual Property
owned or used by such Grantor, or any of its respective licensees;
 
(x)                 no settlement or consents, covenants not to sue,
nonassertion assurances, or releases  have been entered into by Grantor or to
which Grantor is bound that adversely affect Grantor’s rights to own or use any
Intellectual Property; and
 
(xi)                 each Grantor has not made a previous assignment, sale,
transfer or agreement constituting a present or future assignment, sale,
transfer or agreement of any Intellectual Property that has not been terminated
or released.  There is no effective financing statement or other document or
instrument now executed, or on file or recorded in any public office, granting a
security interest in or otherwise encumbering any part of the Intellectual
Property, other than in favor of Secured Party.
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees as follows:
 
(i)                 it shall not do any act or omit to do any act whereby any of
the Intellectual Property which is material to the business of Grantor may
lapse, or become abandoned, dedicated to the public, or unenforceable, or which
would adversely affect the validity, grant, or enforceability of the security
interest granted therein;
 
(ii)                 it shall not, with respect to any Trademarks which are
material to the business of any Grantor, cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademark at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and each Grantor shall take all steps necessary to insure that licensees of such
Trademarks use such consistent standards of quality;
 
(iii)                 it shall, within thirty (30) days of the creation or
acquisition of any copyrightable work which is material to the business of
Grantor, apply to register the Copyright in the United States Copyright Office;
 
(iv)                 it shall promptly notify Secured Party if it knows or has
reason to know that any item of the Intellectual Property that is material to
the business of any Grantor may become (a) abandoned or dedicated to the public
or placed in the public domain, (b) invalid or unenforceable, or (c) subject to
any adverse determination or development (including the institution of
proceedings) in any action or proceeding in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry, any
foreign counterpart of the foregoing, or any court;
 
(v)                 it shall take all reasonable steps in the United States
Patent and Trademark Office, the United States Copyright Office, any state
registry or any foreign counterpart of the foregoing, to pursue any application
and maintain any registration of each Trademark, Patent, and Copyright owned by
any Grantor and material to its business which is now or shall become included
in the Intellectual Property including, but not limited to, those items on
Schedule 4.7(A), (C) and (E) (as each may be amended or supplemented from time
to time);
 
 
23

--------------------------------------------------------------------------------

 
(vi)                 in the event that any Intellectual Property owned by or
exclusively licensed to any Grantor is infringed, misappropriated, or diluted by
a third party, such Grantor shall promptly take all reasonable actions to stop
such infringement, misappropriation,  or dilution and protect its rights in such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief and to recover damages;
 
(vii)                 it shall promptly (but in no event more than thirty (30)
days after any Grantor obtains knowledge thereof) report to Secured Party (i)
the filing of any application to register any Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office,
or any state registry or foreign counterpart of the foregoing (whether such
application is filed by such Grantor or through any agent, employee, licensee,
or designee thereof) and (ii) the registration of any Intellectual Property by
any such office, in each case by executing and delivering to Secured Party a
completed Pledge Supplement, substantially in the form of Exhibit A attached
hereto, together with all Supplements to Schedules thereto;
 
(viii)               it shall, promptly upon the reasonable request of Secured
Party, execute and deliver to Secured Party any document required to
acknowledge, confirm, register, record, or perfect the Secured Party’s interest
in any part of the Intellectual Property, whether now owned or hereafter
acquired;
 
(ix)                 except with the prior consent of Secured Party or as
permitted under the Credit Agreement, each Grantor shall not execute, and there
will not be on file in any public office, any financing statement or other
document or instruments, except financing statements or other documents or
instruments filed or to be filed in favor of Secured Party and each Grantor
shall not sell, assign, transfer, license, grant any option, or create or suffer
to exist any Lien upon or with respect to the Intellectual Property, except for
the Lien created by and under this Agreement and the other Credit Documents;
 
(x)                  it shall hereafter use best efforts so as not to permit the
inclusion in any contract to which it hereafter becomes a party of any provision
that could or might in any way materially impair or prevent the creation of a
security interest in, or the assignment of, such Grantor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts;
 
(xi)                 it shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;
 
(xii)                it shall use proper statutory notice in connection with its
use of any of the Intellectual Property; and
 
(xiii)               it shall continue to collect, at its own expense, all
amounts due or to become due to such Grantor in respect of the Intellectual
Property or any portion thereof.  In connection with such collections, each
Grantor may take (and, at the Secured Party’s reasonable direction, shall take)
such action as such Grantor or Secured Party may deem reasonably necessary or
advisable to enforce collection of such amounts.  Notwithstanding the foregoing,
Secured Party shall have the right at any time, to notify, or require any
Grantor to notify, any obligors with respect to any such amounts of the
existence of the security interest created hereby.
 
 
24

--------------------------------------------------------------------------------

 
4.8           Commercial Tort Claims.
 
(a)           Representations and Warranties.  Each Grantor hereby represents
and warrants, on the Closing Date and on each date of a Credit Extension, that
Schedule 4.8 (as such schedule may be amended or supplemented from time to time)
sets forth all Commercial Tort Claims of each Grantor in excess of $50,000
individually or $100,000 in the aggregate; and
 
(b)           Covenants and Agreements.  Each Grantor hereby covenants and
agrees that with respect to any Commercial Tort Claim in excess of $50,000
individually or $100,000 in the aggregate hereafter arising it shall deliver to
Secured Party a completed Pledge Supplement, substantially in the form of
Exhibit A attached hereto, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims.
 
 
 
SECTION 5.   ACCESS; RIGHT OF INSPECTION AND FURTHER ASSURANCES; ADDITIONAL
GRANTORS.

 



5.1           Access; Right of Inspection.  Secured Party shall at all times
upon reasonable prior notice have full and free access during normal business
hours to all the books, correspondence and records of each Grantor, and Secured
Party and its representatives may examine the same, take extracts therefrom and
make photocopies thereof, and each Grantor agrees to render to Secured Party, at
such Grantor’s cost and expense, such clerical and other assistance as may be
reasonably requested with regard thereto.  Secured Party and its representatives
shall at all times upon reasonable prior notice also have the right to enter any
premises of each Grantor and inspect any property of each Grantor where any of
the Collateral of such Grantor granted pursuant to this Agreement is located for
the purpose of inspecting the same, observing its use or otherwise protecting
its interests therein.
 
5.2           Further Assurances.
 
(a)           Each Grantor agrees that from time to time, at the expense of such
Grantor, that it shall promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that Secured Party may reasonably request, in order to create and/or maintain
the validity, perfection or priority of and protect any security interest
granted hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any Collateral. Without limiting the
generality of the foregoing, each Grantor shall:
 
(i)                 file such financing or continuation statements, or
amendments thereto, and execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices, as may be necessary or desirable,
or as Secured Party may reasonably request, in order to perfect and preserve the
security interests granted or purported to be granted hereby;
 
(ii)                 take all actions necessary to ensure the recordation of
appropriate evidence of the liens and security interest granted hereunder in the
Intellectual Property with any intellectual property registry in which said
Intellectual Property is registered or in which an application for registration
is pending including, without limitation, the United States Patent and Trademark
Office, the United States Copyright Office, the various Secretaries of State,
and the foreign counterparts on any of the foregoing;
 
(iii)                 at any reasonable time, upon  reasonable prior notice and
request by Secured Party, assemble the Collateral and allow inspection of the
Collateral by Secured Party, or persons designated by Secured Party; and
 
 
25

--------------------------------------------------------------------------------

 
(iv)                 at Secured Party’s request, appear in and defend any action
or proceeding that may affect such Grantor’s title to or the Secured Party’s
security interest in all or any part of the Collateral.
 
(b)           Each Grantor hereby authorizes Secured Party to file a Record or
Records, including, without limitation, financing or continuation statements,
and amendments thereto, in any jurisdictions and with any filing offices as
Secured Party may determine, in its sole discretion, are necessary or advisable
to perfect the security interest granted to Secured Party herein.  Such
financing statements may describe the Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as Secured Party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the Collateral granted to Secured Party herein, including,
without limitation, describing such property as “all assets” or “all personal
property, whether now owned or hereafter acquired.”  Each Grantor shall furnish
to Secured Party from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as Secured Party may reasonably request, all in reasonable detail.
 
(c)           Each Grantor hereby authorizes Secured Party to modify this
Agreement after obtaining such Grantor’s approval of or signature to such
modification by amending Schedule 4.7 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing Intellectual Property or any Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title or interest in any Intellectual Property in which
any Grantor no longer has or claims any right, title or interest.
 
5.3           Additional Grantors.  From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a Counterpart Agreement.  Upon
delivery of any such counterpart agreement to Secured Party, notice of which is
hereby waived by Grantors, each Additional Grantor shall be a Grantor and shall
be as fully a party hereto as if Additional Grantor were an original signatory
hereto.  Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Secured Party not to cause any
Subsidiary of Company to become an Additional Grantor hereunder.  This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.
 
 
 
SECTION 6.   SECURED PARTY APPOINTED ATTORNEY-IN-FACT.

 
6.1           Power of Attorney.           Each Grantor hereby irrevocably
appoints Secured Party (such appointment being coupled with an interest) as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, Secured Party or otherwise, from time
to time in Secured Party’s discretion to take any action and to execute any
instrument that Secured Party may deem reasonably necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation, the
following:
 
(a)           upon the occurrence and during the continuance of any Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to Secured Party pursuant to the Credit Agreement;
 
(b)           upon the occurrence and during the continuance of any Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
 
 
26

--------------------------------------------------------------------------------

 
(c)           upon the occurrence and during the continuance of any Event of
Default, to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (b) above;
 
(d)           upon the occurrence and during the continuance of any Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of Secured Party with respect to
any of the Collateral;
 
(e)           to prepare and file any UCC financing statements against such
Grantor as debtor;
 
(f)           to prepare, sign, and file for recordation in any intellectual
property registry, appropriate evidence of the lien and security interest
granted herein in the Intellectual Property in the name of such Grantor as
debtor;
 
(g)           to take or cause to be taken all actions necessary to perform or
comply or cause performance or compliance with the terms of this Agreement,
including, without limitation, access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand; and
 
(h)           generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Secured Party were the absolute owner thereof for all purposes,
and to do, at the Secured Party’s option and such Grantor’s expense, at any time
or from time to time, all acts and things that Secured Party deems reasonably
necessary to protect, preserve or realize upon the Collateral and the Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.
 
6.2           No Duty on the Part of Secured Party.   The powers conferred on
Secured Party hereunder are solely to protect the interests of the Secured Party
in the Collateral and shall not impose any duty upon Secured Party to exercise
any such powers.  Secured Party shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
 
 
 
SECTION 7.   REMEDIES.

 
7.1           Generally.
 
(a)           If any Event of Default shall have occurred and be continuing,
Secured Party may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of Secured Party on default under
the UCC (whether or not the UCC applies to the affected Collateral) to collect,
enforce or satisfy any Secured Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:
 
 
27

--------------------------------------------------------------------------------

 
(i)                 require any Grantor to, and each Grantor hereby agrees that
it shall at its expense and promptly upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured Party and make it
available to Secured party at a place to be designated by Secured Party that is
reasonably convenient to both parties;
 
(ii)                 enter onto the property where any Collateral is located and
take possession thereof with or without judicial process;
 
(iii)                 prior to the disposition of the Collateral, store,
process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured party deems
appropriate; and
 
(iv)                 without notice except as specified below or under the UCC,
sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of Secured Party’s offices or elsewhere, for
cash, on credit or for future delivery, at such time or times and at such price
or prices and upon such other terms as Secured Party may deem commercially
reasonable.
 
(b)           Secured Party may be the purchaser of any or all of the Collateral
at any public or private (to the extent to the portion of the Collateral being
privately sold is of a kind that is customarily sold on a recognized market or
the subject of widely distributed standard price quotations) sale in accordance
with the UCC and Secured Party shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the UCC, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by Secured Party at such sale.  Each purchaser
at any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten (10) days notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable
notification.  Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor agrees that it
would not be commercially unreasonable for Secured Party to dispose of the
Collateral or any portion thereof by using Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of
assets.  Each Grantor hereby waives any claims against Secured Party arising by
reason of the fact that the price at which any Collateral may have been sold at
such a private sale was less than the price which might have been obtained at a
public sale, even if Secured Party accepts the first offer received and does not
offer such Collateral to more than one offeree.  If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be liable for the deficiency and the fees of any
attorneys employed by Secured Party to collect such deficiency.  Each Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to Secured Party, that Secured Party has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no default has occurred giving rise to the
Secured Obligations becoming due and payable prior to their stated
maturities.  Nothing in this Section shall in any way alter the rights of
Secured Party hereunder.
 
 
28

--------------------------------------------------------------------------------

 
(c)           Secured Party may sell the Collateral without giving any
warranties as to the Collateral.  Secured Party may specifically disclaim or
modify any warranties of title or the like.  This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
 
(d)            Secured Party shall have no obligation to marshal any of the
Collateral.
 
7.2           Application of Proceeds.  Except as expressly provided elsewhere
in this Agreement, all proceeds received by Secured Party in respect of any
sale, any collection from, or other realization upon all or any part of the
Collateral shall be applied in full or in part by Secured Party against the
Secured Obligations as set forth in Section 3.3 of the Credit Agreement.
 
7.3           Sales on Credit.  If Secured Party sells any of the Collateral
upon credit, Grantor will be credited only with payments actually made by
purchaser and received by Secured Party and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, Secured
Party may resell the Collateral and Grantor shall be credited with proceeds of
the sale.
 
7.4           Deposit Accounts.  If any Event of Default shall have occurred and
be continuing, Secured Party may apply the balance from any Deposit Account or
instruct the bank at which any Deposit Account is maintained to pay the balance
of any Deposit Account to or for the benefit of Secured Party.
 
7.5           Investment Related Property. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, Secured Party may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that Secured Party shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Investment Related Property for the period of time necessary to permit
the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.  If Secured Party
determines to exercise its right to sell any or all of the Investment Related
Property, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Stock to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to Secured Party all such
information as Secured Party may request in order to determine the number and
nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by Secured party in exempt transactions under
the Securities Act and the rules and regulations of the Securities and Exchange
Commission thereunder, as the same are from time to time in effect.
 
7.6           Intellectual Property.
 
(a)           Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default:
 
(i)                 Secured Party shall have the right (but not the obligation)
to bring suit or otherwise commence any action or proceeding in the name of any
Grantor, Secured Party or otherwise, in Secured Party’s sole discretion, to
enforce any Intellectual Property, in which event such Grantor shall, at the
request of Secured Party, do any and all lawful acts and execute any and all
documents required by Secured party in aid of such enforcement and such Grantor
shall promptly, upon demand, reimburse and indemnify Secured Party as provided
in Section 10 hereof in connection with the exercise of its rights under this
Section, and, to the extent that Secured Party shall elect not to bring suit to
enforce any Intellectual Property as provided in this Section, each Grantor
agrees to use all reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement or other violation of any of such
Grantor’s rights in the Intellectual Property by others and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing as shall be necessary to prevent such infringement or violation;
 
 
29

--------------------------------------------------------------------------------

 
(ii)                 upon written demand from Secured Party, each Grantor shall
grant, assign, convey or otherwise transfer to Secured Party or its designee all
of such Grantor’s right, title and interest in and to the Intellectual Property
and shall execute and deliver to Secured Party such documents as are necessary
or appropriate to carry out the intent and purposes of this Agreement;
 
(iii)                 each Grantor agrees that such an assignment and/or
recording shall be applied to reduce the Secured Obligations outstanding only to
the extent that Secured Party receives cash proceeds in respect of the sale of,
or other realization upon, the Intellectual Property;
 
(iv)                 within five (5) Business Days after written notice from
Secured Party, each Grantor shall make available to Secured Party, to the extent
within such Grantor’s power and authority, such personnel in such Grantor’s
employ on the date of such Event of Default as Secured Party may reasonably
designate, by name, title or job responsibility, to permit such Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by such Grantor under or in connection with the
Trademarks, Trademark Licenses, such persons to be available to perform their
prior functions on Secured Party’s behalf and to be compensated by Secured Party
at such Grantor’s expense on a per diem, pro-rata basis consistent with the
salary and benefit structure applicable to each as of the date of such Event of
Default; and
 
(v)                 Secured Party shall have the right to notify, or require
each Grantor to notify, any obligors with respect to amounts due or to become
due to such Grantor in respect of the Intellectual Property, of the existence of
the security interest created herein, to direct such obligors to make payment of
all such amounts directly to Secured Party, and, upon such notification and at
the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done;
 
 
(1)
all amounts and proceeds (including checks and other instruments) received by
Grantor in respect of amounts due to such Grantor in respect of the Collateral
or any portion thereof shall be received in trust for the benefit of Secured
Party hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over or delivered to Secured Party in the same form as so
received (with any necessary endorsement) to be held as cash Collateral and
applied as provided by Section 7.7 hereof; and

 
 
(2)
Grantor shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

 
 
 
30

--------------------------------------------------------------------------------

 
(b)           If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to Secured Party of any rights, title and interests
in and to the Intellectual Property shall have been previously made and shall
have become absolute and effective, and (iv) the Secured Obligations shall not
have become immediately due and payable, upon the written request of any
Grantor, Secured Party shall promptly execute and deliver to such Grantor, at
such Grantor’s sole cost and expense, such assignments or other transfer as may
be necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to Secured Party as aforesaid, subject to any disposition
thereof that may have been made by Secured Party; provided, after giving effect
to such reassignment, Secured Party’s security interest granted pursuant hereto,
as well as all other rights and remedies of Secured Party granted hereunder,
shall continue to be in full force and effect; and provided further, the rights,
title and interests so reassigned shall be free and clear of any other Liens
granted by or on behalf of Secured Party.
 
(c)           Solely for the purpose of enabling Secured Party to exercise
rights and remedies under this Section 7 and at such time as Secured Party shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Secured Party, to the extent it has the right to do so, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property  now owned or hereafter
acquired by such Grantor, and wherever the same may be located.
 
7.7           Cash Proceeds.  In addition to the rights of Secured Party
specified in Section 4.3 with respect to payments of Receivables, all proceeds
of any Collateral received by any Grantor consisting of cash, checks and other
non-cash items (collectively, “Cash Proceeds”) shall be held by such Grantor in
trust for Secured Party, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, unless otherwise provided pursuant to
Section 4.4(a)(ii), be turned over to Secured Party (or Term Loan Agent as
provided in the Intercreditor Agreement) in the exact form received by such
Grantor (duly indorsed by such Grantor to Secured Party or Term Loan Agent, if
required) and held by Secured Party or Term Loan Agent, as applicable.  Any Cash
Proceeds received by Secured Party (whether from a Grantor or otherwise):  (i)
if no Event of Default shall have occurred and be continuing, shall be held by
Secured Party as collateral security for the Secured Obligations (whether
matured or unmatured) and (ii) if an Event of Default shall have occurred and be
continuing, may, in the sole discretion of Secured Party, (A) be held by Secured
Party as collateral security for the Secured Obligations (whether matured or
unmatured) and/or (B) then or at any time thereafter may be applied by Secured
Party against the Secured Obligations then due and owing.
 
SECTION 8.   [RESERVED]
 
 



SECTION 9.   CONTINUING SECURITY INTEREST; TRANSFER OF LOANS.  This Agreement
shall create a continuing security interest in the Collateral and shall remain
in full force and effect until the payment in full of all Secured Obligations,
the cancellation or termination of the Commitment, be binding upon each Grantor,
its successors and assigns, and inure, together with the rights and remedies of
Secured Party hereunder, to the benefit of Secured Party and its successors,
transferees and assigns.  Without limiting the generality of the foregoing, but
subject to the terms of the Credit Agreement, Secured Party may assign or
otherwise transfer all or any portion of the Obligation held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Secured Party herein or otherwise.  Upon
the payment in full of all Secured Obligations and the cancellation or
termination of the Commitment, the security interest granted hereby shall
automatically terminate hereunder and of record and all rights to the Collateral
shall revert to Grantors.  Upon any such termination Secured Party shall, at
Grantors’ expense, execute and deliver to Grantors or otherwise authorize the
filing of such documents as Grantors shall reasonably request, including
financing statement amendments to evidence such termination.  Upon any
disposition of property permitted by the Credit Agreement, the Liens granted
herein shall be deemed to be automatically released and such property shall
automatically revert to the applicable Grantor with no further action on the
part of any Person.  Secured Party shall, at Grantor’s expense, execute and
deliver or otherwise authorize the filing of such documents as Grantors shall
reasonably request, in form and substance reasonably satisfactory to Secured
Party, including financing statement amendments to evidence such release.
 
 
 
31

--------------------------------------------------------------------------------

 
 
SECTION 10.   STANDARD OF CARE; SECURED PARTY MAY PERFORM.  The powers conferred
on Secured Party hereunder are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers.  Except for
the exercise of reasonable care in the custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder,
Secured Party shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of Collateral in its possession
if such Collateral is accorded treatment substantially equal to that which
Secured Party accords its own property.  Neither Secured Party nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or otherwise.  If any Grantor fails
to perform any agreement contained herein, Secured Party may itself perform, or
cause performance of, such agreement, and the expenses of Secured Party incurred
in connection therewith shall be payable by each Grantor under Section 8.12 of
the Credit Agreement.
 
SECTION 11.   MISCELLANEOUS.  Any notice required or permitted to be given under
this Agreement shall be given in accordance with Section 13.4 of the Credit
Agreement.  No failure or delay on the part of Secured Party in the exercise of
any power, right or privilege hereunder or under any other Credit Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.  In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists.  This Agreement
shall be binding upon and inure to the benefit of Secured Party and Grantors and
their respective successors and assigns.  No Grantor shall, without the prior
written consent of Secured Party given in accordance with the Credit Agreement,
assign any right, duty or obligation hereunder.  This Agreement and the other
Loan Documents embody the entire agreement and understanding between Grantors
and Secured Party and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Loan Documents may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.  This Agreement may be executed in one or more
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT FOR ANY DEED OF TRUST WHICH
PROVIDES THAT THE GOVERNING LAW IS THE LAW IN WHICH THE MORTGAGED PROPERTY IS
SITUATED) MUST BE CONSTRUED, AND THEIR PERFORMANCE ENFORCED, UNDER TEXAS LAW
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
SECTION 12.   INTERCREDITOR AGREEMENT.  Notwithstanding anything herein to the
contrary, the lien and security interest granted to Secured Party pursuant to or
in connection with this Agreement, and the exercise of any right or remedy by
Secured Party hereunder are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict between this Agreement and the
Intercreditor Agreement, the Intercreditor Agreement shall control.  Without
limiting the foregoing, any requirement under this Agreement to deliver
Investment Related Property that is certificated or other Collateral to Secured
Party shall be deemed satisfied if and to the extent that such Collateral is
delivered to the Term Loan Agent in accordance with the GS Term Loan Agreement
and the Intercreditor Agreement, any requirement to pay proceeds of any
collateral other than Receivables or Inventory to or at the direction of Secured
Party shall be deemed satisfied if and to the extent that such proceeds are paid
to or at the direction of Term Loan Agent in accordance with the Intercreditor
Agreement and any power of attorney granted hereunder shall be subject to and
exercised in accordance with the Intercreditor Agreement.
 
 
SECTION 13.   ARBITRATION; WAIVER OF JURY TRIAL.  This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.”  This
Dispute Resolution Provision is a material inducement for the parties entering
into this Agreement.
 
(a)           This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to:  (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Agreement (collectively a
“Claim”).  For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of
Secured Party involved in the servicing, management or administration of any
obligation described or evidenced by this Agreement.
 
(b)           At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”).  The Act will apply even though this agreement
provides that it is governed by the law of a specified state.
 
(c)           Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Dispute Resolution Provision.  In the
event of any inconsistency, the terms of this Dispute Resolution Provision shall
control.  If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, Secured
Party may designate another arbitration organization with similar procedures to
serve as the provider of arbitration.
 
(d)           The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in any U.S. state where real or tangible personal
property collateral for this credit is located or if there is no such
collateral, in the state specified in the governing law section of this
agreement.  All Claims shall be determined by one arbitrator; however, if Claims
exceed Five Million Dollars ($5,000,000), upon the request of any party, the
Claims shall be decided by three arbitrators.  All arbitration hearings shall
commence within ninety (90) days of the demand for arbitration and close within
ninety (90) days of commencement and the award of the arbitrator(s) shall be
issued within thirty (30) days of the close of the hearing.  However, the
arbitrator(s), upon a showing of good cause, may extend the commencement of the
hearing for up to an additional sixty (60) days.  The arbitrator(s) shall
provide a concise written statement of reasons for the award.  The arbitration
award may be submitted to any court having jurisdiction to be confirmed and have
judgment entered and enforced.
 
 
33

--------------------------------------------------------------------------------

 
(e)           The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and shall dismiss the arbitration if the Claim is barred
under the applicable statutes of limitation. For purposes of the application of
any statutes of limitation, the service on AAA under applicable AAA rules of a
notice of Claim is the equivalent of the filing of a lawsuit.  Any dispute
concerning this arbitration provision or whether a Claim is arbitrable shall be
determined by the arbitrator(s), except as set forth at subparagraph (h) of this
Dispute Resolution Provision.  The arbitrator(s) shall have the power to award
legal fees pursuant to the terms of this agreement.
 
(f)           This paragraph does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff;
(ii) initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights, or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
 
(g)           The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.
 
(h)           Any arbitration or court trial (whether before a judge or jury) of
any Claim will take place on an individual basis without resort to any form of
class or representative action (the “Class Action Waiver”).  The Class Action
Waiver precludes any party from participating in or being represented in any
class or representative action regarding a Claim.  Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court and not by an arbitrator.  The
parties to this agreement acknowledge that the Class Action Waiver is material
and essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT UNDER NO CIRCUMSTANCES WILL A CLASS ACTION BE
ARBITRATED.
 
(i)           By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim.  Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim.  This waiver of jury trial shall remain in effect even if the Class
Action Waiver is limited, voided or found unenforceable.  WHETHER THE CLAIM IS
DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND
THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL
BY JURY TO THE EXTENT PERMITTED BY LAW.
 
SECTION 14.   AMENDMENT AND RESTATEMENT.  This Agreement amends and restates,
and is not a novation or an accord and satisfaction of, those certain Security
Agreements dated August 31, 2012, executed by each of Holdings, Vertex-II, CMT,
Crossroad Carriers, H&H Oil, Vertex-Recovery, and VAS in favor of Secured Party
(as amended or supplemented prior to the date hereof, the “Existing Security
Agreements”), and all Liens, claims, rights, titles, interests and benefits
created and granted by the Existing Security Agreements shall continue to exist,
remain valid and subsisting, shall not be impaired or released hereby, shall
remain in full force and effect and are hereby renewed, extended, carried
forward by this Agreement and conveyed as security for the Obligation.
 
[Signatures appear on the following pages.]
 
 
34

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each Grantor and Secured Party have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
 

   
VERTEX ENERGY OPERATING, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer


VERTEX ENERGY, INC.


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

VERTEX ACQUISITION SUB, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

VERTEX MERGER SUB, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

VERTEX REFINING NV, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

VERTEX REFINING LA, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer



Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

         
CEDAR MARINE TERMINALS, LP


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

CROSSROAD CARRIERS, L.P.


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

VERTEX RECOVERY, L.P.


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

H & H OIL, LP.


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer
 
VERTEX II GP, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer
 
GOLDEN STATE LUBRICANTS WORKS, LLC


By: /s/ Benjamin P. Cowart           
Name: Benjamin P. Cowart
Title: President & Chief Executive Officer

Signature Page to Pledge and Security Agreement
 
 
 

--------------------------------------------------------------------------------

 

         
 
BANK OF AMERICA, N.A.,
as Secured Party


By: /s/ Rebeca L. Hetzer 
Rebecca L. Hetzer
Senior Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT


GENERAL INFORMATION
 
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:



Full Legal Name
Type of Organization
Jurisdiction of Organization
Chief Executive
Office/Sole Place of Business (or Residence if Grantor is a Natural Person)*
Organization I.D.#
Vertex Energy, Inc.
Corporation
Nevada
Texas
NV20081229119
Vertex Energy Operating, LLC
Limited liability company
Texas
Texas
801959969
Vertex Refining NV, LLC
Limited liability company
Nevada
Texas
N20141170447
Vertex Refining LA, LLC
Limited liability company
Louisiana
Texas
41456232K
Vertex II GP, LLC
Limited liability company
Nevada
Texas
NV20121491058
Vertex Merger Sub, LLC
Limited liability company
California
Texas
200814410055
Vertex Acquisition Sub, LLC
Limited liability company
Nevada
Texas
NV20111698674
Cedar Marine Terminals, LP
Limited partnership
Texas
Texas
0800533829
Crossroad Carriers, L.P.
Limited partnership
Texas
Texas
0800854831
Vertex Recovery, L.P.
Limited partnership
Texas
Texas
0800095940
H & H Oil, L.P.
Limited partnership
Texas
Texas
0800848980
Golden State Lubricants Works, LLC
Limited liability company
Delaware
Texas
4940256

 
*The Chief Executive Office for all Grantors is 1331 Gemini Street, Suite 250,
Houston, Texas 77058.
 
(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:



 
Full Legal Name
Trade Name or Fictitious Business Name
Vertex Recovery, L.P.
Vertex Recovery
H & H Oil, L.P.
H & H Oil
Cedar Marine Terminals, LP
CMT
Crossroad Carriers, L.P.
Crossroad Carriers


 
SCHEDULE 4.1-1
 
 

--------------------------------------------------------------------------------

 


(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:



 
Name of Grantor
 
Date of Change
 
Description of Change
Vertex Acquisition Sub, LLC
July 26, 2012
Changed name from Vertex Merger Sub, LLC to Vertex Acquisition Sub, LLC
Vertex Energy, Inc.
July 1, 2009
Moved from 1331 Gemini Street, Suite 103, Houston, TX 77058 to its current chief
executive office at 1331 Gemini Street, Suite 250, Houston, TX 77058

 
(D)           Agreements pursuant to which any Grantor is found as debtor within
past five (5) years:


 
Name of Grantor
None.
 
Description of Agreement

 
(E)           Financing Statements:


 
Name of Grantor
 
Filing Jurisdiction(s)
Vertex Energy, Inc.
Nevada
Vertex Energy Operating, LLC
Texas
Vertex Refining NV, LLC
Nevada
Vertex Refining LA, LLC
Louisiana
Vertex II GP, LLC
Nevada
Vertex Merger Sub, LLC
California
Vertex Acquisition Sub, LLC
Nevada
Cedar Marine Terminals, LP
Texas
Crossroads Carriers, L.P.
Texas
Vertex Recovery, L.P.
Texas
H & H Oil, L.P.
Texas
Golden State Lubricants Works, LLC
Delaware

 
 
 
SCHEDULE 4.1-2
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT
 

 
 
Name of Grantor
 
Location of Equipment, Inventory and Documents
Vertex Energy, Inc.
1331 Gemini Street, Suite 250, Houston, TX 77058
Cedar Marine Terminals, LP
200 Atlantic Pipeline Rd., Baytown, TX 77520
H & H Oil, L.P.
20909 FM 685, Pflugerville, TX 78660
H & H Oil, L.P.
7311 Decker Drive, Baytown, TX 77520
H & H Oil, L.P.
7941 Recycle Drive, Corpus Christi, TX 78409
H & H Oil, L.P.
11626 Old Corpus Christi Hwy, San Antonio, TX 78223
Vertex Refining LA, LLC
5000 River Road, Marrero, LA 70072
Vertex Refining LA, LLC
278 E. Ravenna Road, Myrtle Grove, LA 70037
Golden State Lubricants Works, LLC
1134 Manor Street, Oildale, CA 93308

 
                                                                                 
 
 


SCHEDULE 4.2-1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT




INVESTMENT RELATED PROPERTY
 
(A)           Pledged Stock:  None.
 
Pledged LLC Interests:
 
 
Grantor
 
Limited Liability Company
 
Certificated (Y/N)
 
Certificate No. (if any)
 
No. of Pledged Units
 
% of Outstanding LLC Interests of the Limited Liability Company
 
Vertex Energy Operating, LLC
 
E-Source Holdings, LLC
No
N/A
N/A
70%
Vertex Energy Operating, LLC
Vertex Refining NV, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Refining LA, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex II GP, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Merger Sub, LLC
No
N/A
N/A
100%
Vertex Energy Operating, LLC
Vertex Acquisition Sub, LLC
No
N/A
N/A
100%
Vertex Refining NV, LLC
Golden State Lubricants Works, LLC
No
N/A
N/A
100%

 
Pledged Partnership Interests:
 
 
Grantor
 
Partnership
 
Type of Partnership Interests (e.g., general or limited)
 
Certificated (Y/N)
 
Certificate No.
(if any)
 
% of Outstanding Partnership Interests of the Partnership
 
Vertex Acquisition Sub, LLC
Cedar Marine Terminals, LP
Partnership Interests
No
N/A
100%
 
Vertex Acquisition Sub, LLC
Crossroad Carriers, L.P.
Partnership Interests
No
N/A
100%
 
Vertex Acquisition Sub, LLC
Vertex Recovery, L.P.
Partnership Interests
No
N/A
100%
 
Vertex Recovery, L.P.
H & H Oil, L.P.
Partnership Interests
No
N/A
100%



Pledged Trust Interests:  None.
 
 
SCHEDULE 4.4-1
 
 

--------------------------------------------------------------------------------

 
Pledged Debt:
Grantor
Issuer
Original Principal Amount
Outstanding Principal Balance
Issue Date
Maturity Date
Vertex Refining NV, LLC
Omega Refining, LLC, Bango Refining NV, LLC & Omega Holdings Company LLC
$13,858,066.67
$13,858,066.67
May 2, 2014
March 31, 2015
Vertex Refining LA, LLC
Omega Refining, LLC, Bango Refining NV, LLC & Omega Holdings Company LLC
$13,858,066.67
$13,858,066.67
May 2, 2014
March 31, 2015
Vertex Energy, Inc., Vertex Energy Operating, LLC, Vertex Acquisition Sub, LLC,
Vertex Merger Sub, LLC, Vertex Refining NV, LLC, Vertex Refining LA, LLC, Cedar
Marine Terminals, LP, Crossroads Carriers, L.P., Vertex Recovery, L.P., H & H
Oil, L. P., Vertex II GP, LLC, Golden State Lubricants Works, LLC
Vertex Energy, Inc., Vertex Energy Operating, LLC, Vertex Acquisition Sub, LLC,
Vertex Merger Sub, LLC, Vertex Refining NV, LLC, Vertex Refining LA, LLC, Cedar
Marine Terminals, LP, Crossroads Carriers, L.P., Vertex Recovery, L.P., H & H
Oil, L. P., Vertex II GP, LLC, Golden State Lubricants Works, LLC
Amount of advances made by each Payee, as the case may be, from time to time
outstanding
Amount of advances made by each Payee, as the case may be, from time to time
outstanding
May 2, 2014
Demand note

 
Securities Account:  None.
 
Commodities Accounts:  None.
 
SCHEDULE 4.4-2
 
 

--------------------------------------------------------------------------------

 
 


**************************************************
MATERIAL BELOW MARKED BY AN “***” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT.  THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************


Deposit Accounts:


 
Grantor
 
Name of Depositary Bank
 
Account Number
 
Account Name
 
Vertex Energy, Inc.
 
Bank of America
 
***
 
Checking
 
Vertex Energy, Inc.
 
Bank of America
 
***
PFO
 
Vertex Energy, Inc.
Amegy Bank
***
Business Checking





(B)


Name of Grantor
Date of Acquisition
Description of Acquisition
Vertex Energy, Inc.
August 31, 2012
Acquired 100% of the outstanding membership interests of Vertex Acquisition Sub,
LLC from Vertex Holdings, L.P. and B&S Cowart Family L.P..
Vertex Energy, Inc.
October 1, 2013
Acquired 33.34% of the outstanding membership interests of E-Source Holdings,
LLC from Kevin Ellis.
Vertex Energy, Inc.
October 1, 2013
Acquired 16.67% of the outstanding membership interests of E-Source Holdings,
LLC from Tony Broussard
Vertex Energy, Inc.
January 1, 2014
Acquired an additional 19% of the outstanding membership interests of E-Source
Holdings, LLC from BBP Landtex Group, LLC.



(C)


Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
None.
 

 
SCHEDULE 4.4-3
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT




Name of Grantor
Description of Material Contract
All Grantors
Related Agreements, as defined in the Credit Agreement
Vertex Energy Operating, LLC
Third Amended Company Agreement for E-Source Holdings, LLC dated effective as of
January 1, 2014 between Vertex Energy Operating, LLC (as successor in interest
to Vertex Energy, Inc.) and BBP Landtex Group, LLC
Vertex Energy Operating, LLC
Tolling Agreement dated July 1, 2012 between Vertex Energy, Inc. and KMTEX LLC,
as amended by First Amendment dated November 1, 2013
Vertex Energy, Inc.
Master Lease Agreement No. 253640900000 dated February 27, 2013 between Vertex
Energy, Inc. and Banc of America Leasing & Capital, LLC and Schedule No. 001
dated April 22, 2013
Vertex Acquisition Sub, LLC
Lease Agreement dated May 9, 2009 between Cole Gemini, Ltd. and Vertex Energy
Acquisition Sub, LLC (successor in interest to Vertex Holdings L.P.), as amended
by First Amendment to Office Lease Agreement dated June 8, 2012
Cedar Marine Terminals, LP
Lease Agreement dated July 25, 1997 between CP Terminal, LLC and Cedar Marine
Terminals, LP (as successor in interest to TRW Trading, Inc.), as amended by
Amendment No. 1 dated February 22, 2002, Amendment No. 2 dated December 19,
2005, Third Amendment to Lease Agreement dated August 6, 2012 and Fourth
Amendment to Lease Agreement dated May 10, 2013
Vertex Refining LA, LLC
Land Lease dated April 30, 2008 between Magellan Terminals Holdings, L.P. (f/k/a
Marrero Terminal LLC) and Vertex Refining LA, LLC (as successor in interest to
Omega Refining, LLC), as amended by First Amendment to Land Lease dated October
29, 2009 and Second Amendment to Land Lease dated March 11, 2011
Vertex Refining LA, LLC
Commercial Lease dated May 25, 2012 between Plaquemines Holdings, LLC and Vertex
Refining LA, LLC (as successor in interest to Omega Refining, LLC), as amended
by First Amendment to Commercial Lease dated May 2013
Vertex Refining LA, LLC
Schedule No. 004 dated May 15, 2012, as amended by Amendment No. 1 dated
September 28, 2012, to Master Lease Agreement No. MEF0659 dated March 3, 2009
between Pacific Western Equipment Finance and Vertex Refining LA, LLC (as
successor in interest to Omega Refining, LLC)
Vertex Energy, Inc.
Unit Purchase Agreement dated August 14, 2012 among Vertex Energy, Inc., Vertex
Acquisition Sub, LLC, Vertex Holdings, L.P. and B & S Cowart Family L.P.
Vertex Energy, Inc.
Limited Liability Membership Purchase Agreement dated effective October 1, 2013
among Kevin Ellis, Vertex Energy, Inc. and E-Source Holdings, LLC
Vertex Refining LA, LLC
Terminaling Services Agreement dated May 1, 2008 between Magellan Terminals
Holdings, L.P. (f/k/a Marrero Terminal LLC) and Vertex Refining LA, LLC (as
successor in interest to Omega Refining, LLC
Vertex Refining LA, LLC
Operation and Maintenance Agreement dated November 3, 2010 between Magellan
Terminals Holdings, L.P. (f/k/a Marrero Terminal, LLC) and Vertex Refining LA,
LLC (as successor in interest to Omega Refining, LLC
Vertex Energy, Inc.
Joint Marketing Agreement dated April 10, 2011 between Rio Energy International,
Inc. and Vertex Energy, Inc.

 
 


SCHEDULE 4.5-1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT






 

Name of Grantor Description of Letters of Credit  None.      

 
                                                                               


 
 
                                                                               

SCHEDULE 4.6-1
 
 

--------------------------------------------------------------------------------

 




SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT




INTELLECTUAL PROPERTY
 
(A)           Copyrights: None.
 
(B)           Copyright Licenses: None.
 
(C)           Patents:
 
Document No.
Document Title
Credit Party
Applicable Dates
US Patent No. 5,306,419
Used Lubricating Oil Reclaiming
Vertex Refining LA, LLC
Patent issued on April 26, 1994 from an application filed on August 5, 1993
US Patent No. 5,447,628
Reconstituting Lubricating Oil
Vertex Refining LA, LLC
Patent issued on September 5, 1995 from an application filed on November 15,
1993
US Patent No. 6,203,606
Performance Grade Asphalt and Methods
Vertex Refining LA, LLC
Patent issued on March 20, 2001 from an application filed on November 20, 1998
U.S. Patent No. 8,613,838
System for Making a Usable Hydrocarbon Product from Used Oil
Vertex Energy Operating, LLC
Patent issued on December 24, 2013 from application filed on July 28, 2010.
U.S. Patent No. 8,398,847
Method for Making a Usable Hydrocarbon Product from Used Oil
Vertex Energy Operating, LLC
Patent issued on March 19, 2013 from application filed on July 28, 2010.



(D)           Patent Licenses:


Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)


(E)           Trademarks: None.
 
(F)           Trademark Licenses:
 
Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)
 
(G)           Trade Secret Licenses:
 
Contract Agreement dated October 14, 2011 between Sequoia Global, Inc. and
Vertex Refining LA, LLC (as successor in interest to Omega Refining, LLC)


(H)           Intellectual Property Exceptions: None.
 
SCHEDULE 4.7-1
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT


 
 
 
 
Name of Grantor
 
Commercial Tort Claims
  None.  

 
 
 
 
 


SCHEDULE 4.8-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT




PLEDGE SUPPLEMENT
 
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by [NAME OF GRANTOR] a
[NAME OF STATE OF INCORPORATION] [Corporation] (the “Grantor”) pursuant to the
Pledge and Security Agreement, dated as of May 2, 2014 (as it may be from time
to time amended, restated, modified or supplemented, the “Security Agreement”),
among VERTEX ENERGY, INC., VERTEX ENERGY OPERATING, LLC, the other Grantors
named therein, and BANK OF AMERICA, N.A., as Secured Party.  Capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
thereto in the Security Agreement.
 
Grantor hereby confirms the grant to Secured Party set forth in the Security
Agreement of, and does hereby grant to Secured Party, a security interest in all
of Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located.  Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Security Agreement and hereby agrees that such
Supplements to Schedules shall constitute part of the Schedules to the Security
Agreement.
 
[Signature is on the following page.]
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT A-1
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date set forth
above.
 

   
[NAME OF GRANTOR]




By:_____________________________
Name:
Title:
               

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature to Pledge Supplement
 
 

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, Chief
Executive Office/Sole Place of Business (or Residence if Grantor is a Natural
Person) and Organizational Identification Number of each Grantor:

 
Full Legal Name
 
Type of Organization
 
Jurisdiction of
Organization
 
Chief Executive
Office/Sole Place of
Business (or
Residence if Grantor
is a Natural Person)
 
Organization I.D.#







(B)
Other Names (including any Trade-Name or Fictitious Business Name) under which
each Grantor has conducted business for the past five (5) years:



 
Full Legal Name
 
Trade Name or Fictitious Business Name









(C)
Changes in Name, Jurisdiction of Organization, Chief Executive Office or Sole
Place of Business (or Principal Residence if Grantor is a Natural Person) and
Corporate Structure within past five (5) years:



 
Name of Grantor
 
Date of Change
 
Description of Change









(D)           Agreements pursuant to which any Grantor is found as debtor within
past five (5) years:


 
  Name of Grantor
 
Description of Agreement





 
 

 
SUPPLEMENT TO SCHEDULE 4.1-1

 
 

--------------------------------------------------------------------------------

 


(E)           Financing Statements:
 
Name of Grantor
Filing Jurisdiction(s)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SUPPLEMENT TO SCHEDULE 4.1-2
 
 

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.2
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:
 
 

Name of Grantor Location of Equipment and Inventory    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SUPPLEMENT TO SCHEDULE 4.2-1
 
 

--------------------------------------------------------------------------------

 
                                                                                   SUPPLEMENT
TO SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:
 
(A)


Pledged Stock:


Pledged Partnership Interests:


Pledged LLC Interests:


Pledged Trust Interests:


Pledged Debt:


Securities Account:


Commodities Accounts:


Deposit Accounts:
 
 (B)
 
 
Name of Grantor
 
Date of Acquisition
 
Description of Acquisition
 



(C)


Name of Grantor
Name of Issuer of Pledged LLC Interest/Pledged Partnership Interest
   

 
 
 
 
SCHEDULE 4.4-1
 
 

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.5
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:




 

Name of Grantor     Description of Material Contract    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


SUPPLEMENT TO SCHEDULE 4.5-1
 
 

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.6
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


 

Name of Grantor     Description of Letters of Credit    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUPPLEMENT TO SCHEDULE 4.6-1
 
 

--------------------------------------------------------------------------------

 

SUPPLEMENT TO SCHEDULE 4.7
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:
 
(A)           Copyrights
 
(B)           Copyright Licenses
 
(C)           Patents
 
(D)           Patent Licenses
 
(E)           Trademarks
 
(F)           Trademark Licenses
 
(G)           Trade Secret Licenses
 
(H)           Intellectual Property Exceptions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUPPLEMENT TO SCHEDULE 4.7-1
 
 

--------------------------------------------------------------------------------

 
SUPPLEMENT TO SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT


Additional Information:


 
Name of Grantor
 
Commercial Tort Claims

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUPPLEMENT TO SCHEDULE 4.8-1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT






UNCERTIFICATED SECURITIES CONTROL AGREEMENT
 


This Uncertificated Securities Control Agreement dated as of _________, 20__
among ________________ (the “Pledgor”), __________ (“Secured Party”) and
____________, a ________corporation (the “Issuer”).  Capitalized terms used but
not defined herein shall have the meaning assigned in the Pledge and Security
Agreement dated as of May 2, 2014 among the Pledgor, the other Grantors party
thereto and Secured Party (the “Security Agreement”).  All references herein to
the “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Texas.
 
Section 1.  Registered Ownership of Shares.  The Issuer hereby confirms and
agrees that as of the date hereof the Pledgor is the registered owner of
__________ shares of the Issuer’s [common] stock (the “Pledged Shares”) and the
Issuer shall not change the registered owner of the Pledged Shares without the
prior written consent of Secured Party.
 
Section 2.  Instructions.  If at any time the Issuer shall receive instructions
originated by Secured Party relating to the Pledged Shares, the Issuer shall
comply with such instructions without further consent by the Pledgor or any
other person.
 
Section 3.  Additional Representations and Warranties of the Issuer.  The Issuer
hereby represents and warrants to Secured Party:
 
(a)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating the Pledged Shares
pursuant to which it has agreed to comply with instructions issued by such other
person; and
 
(b)  It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or Secured Party purporting to
limit or condition the obligation of the Issuer to comply with Instructions as
set forth in Section 2 hereof.
 
(c)  Except for the claims and interest of Secured Party and of the Pledgor in
the Pledged Shares, the Issuer does not know of any claim to, or interest in,
the Pledged Shares.  If any person asserts any lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify Secured Party and the Pledgor thereof.
 
(d)  This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
 
Section 4.  Choice of Law.  This Agreement shall be governed by the laws of the
State of Texas.
 
 
 
 
EXHIBIT B-1
 
 

--------------------------------------------------------------------------------

 
Section 5.  Conflict with Other Agreements.  In the event of any conflict
between this Agreement (or any portion thereof) and any other agreement now
existing or hereafter entered into, the terms of this Agreement shall
prevail.  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto.
 
Section 6.  Voting Rights.  Until such time as Secured Party shall otherwise
instruct the Issuer in writing, the Pledgor shall have the right to vote the
Pledged Shares.
 
Section 7.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  Secured Party may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.
 
Section 8. Indemnification of Issuer.  The Pledgor and Secured Party hereby
agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and Secured Party arising from the terms of this Agreement and the
compliance of the Issuer with the terms hereof, except to the extent that such
liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such arises from the Issuer’s negligence, and
from and against any and all liabilities, losses, damages, costs, charges,
counsel fees and other expenses of every nature and character arising by reason
of the same, until the termination of this Agreement.
 
Section 9.  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Pledgor:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Secured Party:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Issuer:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:

 
Any party may change its address for notices in the manner set forth above.
 
Section 10.  Termination.  The obligations of the Issuer to Secured Party
pursuant to this Control Agreement shall continue in effect until the security
interests of Secured Party in the Pledged Shares have been terminated pursuant
to the terms of the Security Agreement and Secured Party has notified the Issuer
of such termination in writing.  Secured Party agrees to provide Notice of
Termination in substantially the form of Exhibit A hereto to the Issuer upon the
request of the Pledgor on or after the termination of the Secured Party’s
security interest in the Pledged Shares pursuant to the terms of the Security
Agreement.  The termination of this Control Agreement shall not terminate the
Pledged Shares or alter the obligations of the Issuer to the Pledgor pursuant to
any other agreement with respect to the Pledged Shares.
 
 
EXHIBIT B-2
 
 

--------------------------------------------------------------------------------

 
Section 11.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT B-3
 
 

--------------------------------------------------------------------------------

 
 
 
 

   
[NAME OF PLEDGOR]




By:                                           
Name:
Title:






[NAME OF SECURED PARTY,
as Secured Party]




By:                                           
Name:
Title:






[NAME OF ISSUER]




By:                                           
Name:
Title:
               

 
Signature Page to Uncertificated Securities Control Agreement
 
 

--------------------------------------------------------------------------------

 
Exhibit A



[Letterhead of Secured Party]
 






[Date]
 




[Name and Address of Issuer]


Attention:                                           




Re:  Termination of Control Agreement


You are hereby notified that the Uncertificated Securities Control Agreement
between you, [the Pledgor] (the “Pledgor”) and the undersigned (a copy of which
is attached) is terminated and you have no further obligations to the
undersigned pursuant to such Agreement.  Notwithstanding any previous
instructions to you, you are hereby instructed to accept all future directions
with respect to Pledged Shares (as defined in the Uncertificated Control
Agreement) from the Pledgor.  This notice terminates any obligations you may
have to the undersigned with respect to the Pledged Shares, however nothing
contained in this notice shall alter any obligations which you may otherwise owe
to the Pledgor pursuant to any other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Pledgor.
 




 

   
Very truly yours,




BANK OF AMERICA, N.A.,
as Secured Party


By:                                                      
Name:
Title:
               

 
EXHIBIT B-A-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT



 
SECURITIES ACCOUNT CONTROL AGREEMENT
 


 
This Securities Account Control Agreement dated as of _________, 20__ (this
“Agreement”) among ____________________________ (the “Debtor”),
________________________ (“Secured Party”) and ____________, in its capacity as
a “securities intermediary” as defined in Section 8-102 of the UCC (in such
capacity, the “Securities Intermediary”).  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the Pledge and
Security Agreement, dated as of May 2, 2014, among the Debtor, the other
Grantors party thereto and Secured Party (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of Texas.
 
Section 1.  Establishment of Securities Account.  The Securities Intermediary
hereby confirms and agrees that:
 
(a)           The Securities Intermediary has established account number
[IDENTIFY ACCOUNT NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such
account and any successor account, the “Securities Account”) and the Securities
Intermediary shall not change the name or account number of the Securities
Account without the prior written consent of Secured Party;
 
(b)           All securities or other property underlying any financial assets
credited to the Securities Account shall be registered in the name of the
Securities Intermediary, indorsed to the Securities Intermediary or in blank or
credited to another securities account maintained in the name of the Securities
Intermediary and in no case will any financial asset credited to the Securities
Account be registered in the name of the Debtor, payable to the order of the
Debtor or specially indorsed to the Debtor except to the extent the foregoing
have been specially indorsed to the Securities Intermediary or in blank;
 
(c)           All property delivered to the Securities Intermediary pursuant to
the Security Agreement will be promptly credited to the Securities Account; and
 
(d)           The Securities Account is a “securities account” within the
meaning of Section 8-501 of the UCC.
 
Section 2.  “Financial Assets” Election.  The Securities Intermediary hereby
agrees that each item of property (including, without limitation,
any  investment property, financial asset, security, instrument, general
intangible or cash) credited to the Securities Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC.
 
Section 3.  Control of the Securities Account.  If at any time the Securities
Intermediary shall receive any order from Secured Party directing transfer or
redemption of any financial asset relating to the Securities Account, the
Securities Intermediary shall comply with such entitlement order without further
consent by the Debtor or any other person.  If the Debtor is otherwise entitled
to issue entitlement orders and such orders conflict with any entitlement order
issued by Secured Party, the Securities Intermediary shall follow the orders
issued by Secured Party.
 
 
EXHIBIT C-1
 
 

--------------------------------------------------------------------------------

 
Section 4.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Securities Intermediary has or subsequently obtains by agreement, by operation
of law or otherwise a security interest in the Securities Account or any
security entitlement credited thereto, the Securities Intermediary hereby agrees
that such security interest shall be subordinate to the security interest of
Secured Party.  The financial assets and other items deposited to the Securities
Account will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than Secured Party (except that the
Securities Intermediary may set off (i) all amounts due to the Securities
Intermediary in respect of customary fees and expenses for the routine
maintenance and operation of the Securities Account and (ii) the face amount of
any checks which have been credited to such Securities Account but are
subsequently returned unpaid because of uncollected or insufficient funds).
 
Section 5.  Choice of Law.  This Agreement and the Securities Account shall each
be governed by the laws of the State of Texas.  Regardless of any provision in
any other agreement, for purposes of the UCC, Texas shall be deemed to be the
Securities Intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) and the Securities Account (as well as the securities entitlements
related thereto) shall be governed by the laws of the State of Texas.
 
Section 6.  Conflict with Other Agreements.
 
(a)           In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement now existing or hereafter entered into,
the terms of this Agreement shall prevail;
 
(b)           No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto;
 
(c)           The Securities Intermediary hereby confirms and agrees that:
 
(i)  There are no other control agreements entered into between the Securities
Intermediary and the Debtor with respect to the Securities Account;
 
(ii)  It has not entered into, and until the termination of this Agreement, will
not enter into, any agreement with any other person relating to the Securities
Account and/or any financial assets credited thereto pursuant to which it has
agreed to comply with entitlement orders (as defined in Section 8-102(a)(8) of
the UCC) of such other person; and
 
(iii)  It has not entered into, and until the termination of this Agreement,
will not enter into, any agreement with the Debtor or Secured Party purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3 hereof.
 
 
EXHIBIT C-2
 
 

--------------------------------------------------------------------------------

 
Section 7.  Adverse Claims.  Except for the claims and interest of Secured Party
and of the Debtor in the Securities Account, the Securities Intermediary does
not know of any claim to, or interest in, the Securities Account or in any
“financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, warrant of attachment, execution or
similar process) against the Securities Account or in any financial asset
carried therein, the Securities Intermediary will promptly notify Secured Party
and the Debtor thereof.
 
Section 8.  Maintenance of Securities Account.  In addition to, and not in lieu
of, the obligation of the Securities Intermediary to honor entitlement orders as
agreed in Section 3 hereof, the Securities Intermediary agrees to maintain the
Securities Account as follows:
 
(a)           Notice of Sole Control.  If at any time Secured Party delivers to
the Securities Intermediary a Notice of Sole Control in substantially the form
set forth in Exhibit A hereto, the Securities Intermediary agrees that after
receipt of such notice, it will take all instruction with respect to the
Securities Account solely from Secured Party.
 
(b)           Voting Rights.  Until such time as the Securities Intermediary
receives a Notice of Sole Control pursuant to subsection (a) of this Section 8,
the Debtor shall direct the Securities Intermediary with respect to the voting
of any financial assets credited to the Securities Account.
 
(c)           Permitted Investments.  Until such time as the Securities
Intermediary receives a Notice of Sole Control signed by Secured Party, the
Debtor shall direct the Securities Intermediary with respect to the selection of
investments to be made for the Securities Account; provided, however, that the
Securities Intermediary shall not honor any instruction to purchase any
investments other than investments of a type described on Exhibit B hereto.
 
(d)           Statements and Confirmations.  The Securities Intermediary will
promptly send copies of all statements, confirmations and other correspondence
concerning the Securities Account and/or any financial assets credited thereto
simultaneously to each of the Debtor and Secured Party at the address for each
set forth in Section 12 of this Agreement.
 
(e)           Tax Reporting.  All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
 
Section 9.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary hereby makes the following
representations, warranties and covenants:
 
(a)           The Securities Account has been established as set forth in
Section 1 above and such Securities Account will be maintained in the manner set
forth herein until termination of this Agreement; and
 
(b)           This Agreement is the valid and legally binding obligation of the
Securities Intermediary.
 
Section 10.  Indemnification of Securities Intermediary.  The Debtor and Secured
Party hereby agree that (a) the Securities Intermediary is released from any and
all liabilities to the Debtor and Secured Party arising from the terms of this
Agreement and the compliance of the Securities Intermediary with the terms
hereof, except to the extent that such liabilities arise from the Securities
Intermediary’s negligence and (b) the Debtor, its successors and assigns shall
at all times indemnify and save harmless the Securities Intermediary from and
against any and all claims, actions and suits of others arising out of the terms
of this Agreement or the compliance of the Securities Intermediary with the
terms hereof, except to the extent that such arises from the Securities
Intermediary’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.
 
 
EXHIBIT C-3
 
 

--------------------------------------------------------------------------------

 
Section 11.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  Secured party may assign its rights
hereunder only with the express written consent of the Securities Intermediary
and by sending written notice of such assignment to the Debtor.
 
Section 12.  Notices.   Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
Debtor:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Secured Party:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Securities Intermediary:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:

 
Any party may change its address for notices in the manner set forth above.
 
Section 13.  Termination.  The obligations of the Securities Intermediary to
Secured Party pursuant to this Agreement shall continue in effect until the
security interest of Secured Party in the Securities Account has been terminated
pursuant to the terms of the Security Agreement and Secured Party has notified
the Securities Intermediary of such termination in writing.  Secured Party
agrees to provide Notice of Termination in substantially the form of Exhibit C
hereto to the Securities Intermediary upon the request of the Debtor on or after
the termination of Secured Party’s security interest in the Securities Account
pursuant to the terms of the Security Agreement.  The termination of this
Agreement shall not terminate the Securities Account or alter the obligations of
the Securities Intermediary to the Debtor pursuant to any other agreement with
respect to the Securities Account.
 
Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
 
EXHIBIT C-4
 
 

--------------------------------------------------------------------------------

 
[Signatures are on the following page.]
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Account
Control Agreement to be executed as of the date first above written by their
respective officers thereunto duly authorized.
 

   
[DEBTOR]




By:                                           
Name:
Title:




BANK OF AMERICA, N.A.,
as Secured Party




By:                                           
Name:
Title:






[NAME OF SECURITIES  INTERMEDIARY],
as Securities Intermediary




By:                                           
Name:
Title:
               

 
 
 
 
 
 
 
Signature Page to Securities Account Control Agreement
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TO SECURITIES ACCOUNT CONTROL AGREEMENT




[Letterhead of Secured Party]
 
[Date]
 




[Name and Address of Securities Intermediary]


Attention:


Re:  Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Securities Account Control Agreement dated as of _______,
20__ among [NAME OF THE DEBTOR] (the “Debtor”), you and the undersigned (a copy
of which is attached), we hereby give you notice of our sole control over
securities account number ____________ (the “Securities Account”) and all
financial assets credited thereto.  You are hereby instructed not to accept any
direction, instructions or entitlement orders with respect to the Securities
Account or the financial assets credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 


 

   


Very truly yours,


BANK OF AMERICA, N.A.,
as Secured Party




By:                                           
Name:
Title:
               

 


cc:  [NAME OF THE DEBTOR]
 
 
 
EXHIBIT C-A-1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO SECURITIES ACCOUNT CONTROL AGREEMENT




Permitted Investments
 


[TO COME]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT C-B-1
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
TO SECURITIES ACCOUNT CONTROL AGREEMENT




[Letterhead of Secured Party]
 


 
[Date]
 


 [Name and Address of Securities Intermediary]


Attention:




Re:  Termination of Securities Account Control Agreement


You are hereby notified that the Securities Account Control Agreement dated as
of _______, 20__ among you, [NAME OF THE DEBTOR] (the “Debtor”)  and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement.  Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s)                from the
Debtor.  This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 

           
Very truly yours,


BANK OF AMERICA, N.A.,
as Secured Party




By:                                           
Name:
Title:
       

 
 
 
 
EXHIBIT C-C-1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
TO PLEDGE AND SECURITY AGREEMENT






DEPOSIT ACCOUNT CONTROL AGREEMENT
 


This Deposit Account Control Agreement dated as of _________, 20__ (this
“Agreement”) among ___________ (the “Debtor”), ___________ (“Secured Party”) and
____________, in its capacity as a “bank” as defined in Section 9-102 of the UCC
(in such capacity, the “Financial Institution”).  Capitalized terms used but not
defined herein shall have the meaning assigned thereto in the Pledge and
Security Agreement, dated [as of the date hereof], between the Debtor, the other
Grantors party thereto and Secured Party (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”).  All references
herein to the “UCC” shall mean the Uniform Commercial Code as in effect in the
State of Texas.
 
Section 1.  Establishment of Deposit Account.  The Financial Institution hereby
confirms and agrees that:
 
(a)  The Financial Institution has established account number [IDENTIFY ACCOUNT
NUMBER] in the name “[IDENTIFY EXACT TITLE OF ACCOUNT]” (such account and any
successor account, the “Deposit Account”) and the Financial Institution shall
not change the name or account number of the Deposit Account without the prior
written consent of Secured Party and, prior to delivery of a Notice of Sole
Control in substantially the form set forth in Exhibit A hereto, the Debtor; and
 
(b)  The Deposit Account is a “deposit account” within the meaning of Section
9-102(a)(29) of the UCC.
 
Section 2.  Control of the Deposit Account.  If at any time the Financial
Institution shall receive any instructions originated by Secured Party directing
the disposition of funds in the Deposit Account, the Financial Institution shall
comply with such instructions without further consent by the Debtor or any other
person.  The Financial Institution hereby acknowledges that it has received
notice of the security interest of Secured Party in the Deposit Account and
hereby acknowledges and consents to such lien.  If the Debtor is otherwise
entitled to issue instructions and such instructions conflict with any
instructions issued Secured Party, the Financial Institution shall follow the
instructions issued by Secured Party.
 
Section 3.  Subordination of Lien; Waiver of Set-Off.  In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in the Deposit Account or any funds
credited thereto, the Financial Institution hereby agrees that such security
interest shall be subordinate to the security interest of Secured Party.  Money
and other items credited to the Deposit Account will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any person
other than Secured Party (except that the Financial Institution may set off (i)
all amounts due to the Financial Institution in respect of customary fees and
expenses for the routine maintenance and operation of the Deposit Account and
(ii) the face amount of any checks which have been credited to such Deposit
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).
 
 
EXHIBIT D-1
 
 

--------------------------------------------------------------------------------

 
Section 4.  Choice of Law.  This Agreement and the Deposit Account shall each be
governed by the laws of the State of Texas.  Regardless of any provision in any
other agreement, for purposes of the UCC, Texas shall be deemed to be the
Financial Institution’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the Deposit Account shall be governed by the laws of the State of
Texas.
 
Section 5.  Conflict with Other Agreements.
 
(a)  In the event of any conflict between this Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into, the
terms of this Agreement shall prevail;
 
(b)  No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all of the parties hereto; and
 
(c)  The Financial Institution hereby confirms and agrees that:
 
(i)           There are no other agreements entered into between the Financial
Institution and the Debtor with respect to the Deposit Account [other than
____________]; and
 
(ii)           It has not entered into, and until the termination of this
Agreement, will not enter into, any agreement with any other person relating the
Deposit Account and/or any funds credited thereto pursuant to which it has
agreed to comply with instructions originated by such persons as contemplated by
Section 9-104 of the UCC.
 
Section 6.  Adverse Claims.  The Financial Institution does not know of any
liens, claims or encumbrances relating to the Deposit Account.  If any person
asserts any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, warrant of attachment, execution or similar process) against the
Deposit Account, the Financial Institution will promptly notify the Secured
Party and the Debtor thereof.
 
Section 7.  Maintenance of Deposit Account.  In addition to, and not in lieu of,
the obligation of the Financial Institution to honor instructions as set forth
in Section 2 hereof, the Financial Institution agrees to maintain the Deposit
Account as follows:
 
(a)  Notice of Sole Control.  If at any time Secured Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto, the Financial Institution agrees that after receipt
of such notice, it will take all instruction with respect to the Deposit Account
solely from Secured Party.
 
(b)  Statements and Confirmations.  The Financial Institution will promptly send
copies of all statements, confirmations and other correspondence concerning the
Deposit Account simultaneously to each of the Debtor and Secured Party at the
address for each set forth in Section 11 of this Agreement; and
 
(c)  Tax Reporting.  All interest, if any, relating to the Deposit Account,
shall be reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Debtor.
 
 
 
EXHIBIT D-2
 
 

--------------------------------------------------------------------------------

 
Section 8.  Representations, Warranties and Covenants of the Financial
Institution.  The Financial Institution hereby makes the following
representations, warranties and covenants:
 
(a)  The Deposit Account has been established as set forth in Section 1 and such
Deposit Account will be maintained in the manner set forth herein until
termination of this Agreement; and
 
(b)  This Agreement is the valid and legally binding obligation of the Financial
Institution.
 
Section 9.  Indemnification of Financial Institution.  The Debtor and Secured
Party hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Debtor and Secured party arising from the terms of this
Agreement and the compliance of the Financial Institution with the terms hereof,
except to the extent that such liabilities arise from the Financial
Institution’s negligence and (b) the Debtor, its successors and assigns shall at
all times indemnify and save harmless the Financial Institution from and against
any and all claims, actions and suits of others arising out of the terms of this
Agreement or the compliance of the Financial Institution with the terms hereof,
except to the extent that such arises from the Financial Institution’s
negligence, and from and against any and all liabilities, losses, damages,
costs, charges, counsel fees and other expenses of every nature and character
arising by reason of the same, until the termination of this Agreement.
 
Section 10.  Successors; Assignment.  The terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or heirs and personal representatives who obtain
such rights solely by operation of law.  Secured Party may assign its rights
hereunder only with the express written consent of the Financial Institution and
by sending written notice of such assignment to the Debtor.
 
Section 11  Notices.  Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by telecopy or
other electronic means and electronic confirmation of error free receipt is
received or two (2) days after being sent by certified or registered United
States mail, return receipt requested, postage prepaid, addressed to the party
at the address set forth below.
 
 
Debtor:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Secured Party:
[INSERT ADDRESS]
 
Attention:
 
Telecopier:
 
Financial Institution
[INSERT ADDRESS]
 
Attention:
 
Telecopier:

 
Any party may change its address for notices in the manner set forth above.
 
 
EXHIBIT D-3
 
 

--------------------------------------------------------------------------------

 
Section 12.  Termination.  The obligations of the Financial Institution to
Secured Party pursuant to this Agreement shall continue in effect until the
security interest of Secured Party in the Deposit Account has been terminated
pursuant to the terms of the Security Agreement and Secured party has notified
the Financial Institution of such termination in writing.  Secured Party agrees
to provide Notice of Termination in substantially the form of Exhibit A hereto
to the Financial Institution upon the request of the Debtor on or after the
termination of Secured party’s security interest in the Deposit Account pursuant
to the terms of the Security Agreement.  The termination of this Agreement shall
not terminate the Deposit Account or alter the obligations of the Financial
Institution to the Debtor pursuant to any other agreement with respect to the
Deposit Account.
 
Section 13.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT D-4
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Deposit Account Control
Agreement to be executed as of the date first above written by their respective
officers thereunto duly authorized.
 


 

   
[DEBTOR]




By:                                                      
Name:
Title:




BANK OF AMERICA, N.A.,
as Secured Party
 
 


By:                                                      
Name:
Title:






[NAME OF FINANCIAL INSTITUTION],
as Financial Institution




By:                                                      
Name:
Title:

 
 
Signature Page to Deposit Account Control Agreement
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
TO DEPOSIT ACCOUNT CONTROL AGREEMENT




[Letterhead of Secured Party]
 
[Date]
 




[Name and Address of Financial Institution]


Attention:


Re:  Notice of Sole Control


Ladies and Gentlemen:


As referenced in the Deposit Account Control Agreement dated as of _______, 20__
among [NAME OF THE DEBTOR] (the “Debtor”), you and the undersigned (a copy of
which is attached), we hereby give you notice of our sole control over deposit
account number ____________ (the “Deposit Account”) and all financial assets
credited thereto.  You are hereby instructed not to accept any direction,
instructions or entitlement orders with respect to the Deposit Account or the
financial assets credited thereto from any person other than the undersigned,
unless otherwise ordered by a court of competent jurisdiction.
 
You are instructed to deliver a copy of this notice by facsimile transmission to
the Debtor.
 




 

   
Very truly yours,


BANK OF AMERICA, N.A.,
as Secured Party




By:                                           
Name:
Title:
               

 


cc:  [NAME OF THE DEBTOR]
 
 
 
 
EXHIBIT D-A-1
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
TO DEPOSIT ACCOUNT CONTROL AGREEMENT


[Letterhead of Secured Party]
 




[Date]
 




[Name and Address of Financial Institution]


Attention:




Re:  Termination of Deposit Account Control Agreement


You are hereby notified that the Deposit Account Control Agreement dated as of
__________, 20__ among [NAME OF THE DEBTOR] (the “Debtor”), you and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement.  Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to account number(s)                from the
Debtor.  This notice terminates any obligations you may have to the undersigned
with respect to such account, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Debtor pursuant to any
other agreement.
 
You are instructed to deliver a copy of this notice by facsimile transmission
to the Debtor.
 


 

   
Very truly yours,




BANK OF AMERICA, N.A.,
as Secured Party
 
 




By:                                                      
Name:
Title:
               

 
 
EXHIBIT D-A-2
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E
TO PLEDGE AND SECURITY AGREEMENT


TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT, dated as of [_____, 20__] (this “Trademark
Security Agreement), by [NAME], a [STATE] [TYPE OF ORGANIZATION] and [NAME], a
[STATE] [TYPE OF ORGANIZATION] (each a “Grantor” and together the “Grantors”),
in favor of BANK OF AMERICA, N.A. (the “Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2014, by and among Vertex Energy, Inc., a Nevada
corporation (“Holdings”), Vertex Energy Operating, LLC, a Texas limited
liability company (“Vertex-Operating”), and Secured Party (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Secured
Party has agreed to make Revolving Loans and certain financial accommodations to
Holdings and Vertex-Operating;
 
WHEREAS, Secured Party is willing to make the Revolving Loans and certain
financial accommodations as provided for in the Credit Agreement, but only upon
the condition, among others, that Grantors shall have executed and delivered to
Secured Party that certain Pledge and Security Agreement, dated as of May 2,
2014 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Party this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Grantors hereby grant to
Secured Party a continuing security interest in all of Grantors’ right, title
and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Trademark Collateral”):

 
(a)                 all of its Trademarks and Trademark Licenses to which it is
a party including those referred to on Schedule I hereto;
 
(b)                 all reissues, continuations or extensions of the foregoing;
 
(c)                 all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark License; and
 
(d)                 all products and proceeds of the foregoing, including,
without limitation, any claim by either Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or Trademark
licensed under any Trademark License or (ii) injury to the goodwill associated
with any Trademark or any Trademark licensed under any Trademark License.
 
 
EXHIBIT E-1
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Trademark Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Trademark Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of Texas.

 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT E-2
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantors have caused this Trademark Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
                                                        
 

   
[NAME OF GRANTOR]
 


By:                                                      
Name:                                                                
Title:                                                                




 
[NAME OF GRANTOR]
 




By:                                                      
Name:                                                                
Title:        
               

 


 
 
 
Signature Page to Trademark Security Agreement
 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


BANK OF AMERICA, N.A.,
as Secured Party




By:                                                                
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Trademark Security Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
to
 
TRADEMARK SECURITY AGREEMENT
 


 
TRADEMARK  REGISTRATIONS
 




 
TRADEMARK
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE



 
 
 
 
 
 
 
 
 
 
 
EXHIBIT E-Schedule I
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
TO PLEDGE AND SECURITY AGREEMENT


COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT, dated as of _____, 20__ (this “Copyright
Security Agreement”), by [NAME], a [STATE] [TYPE OF ORGANIZATION] and [NAME], a
[STATE] [TYPE OF ORGANIZATION] (each a “Grantor” and together the “Grantors”),
in favor of BANK OF AMERICA, N.A. (“Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2014, by and among Vertex Energy, Inc., a Nevada
corporation (“Holdings”), Vertex Energy Operating, LLC, a Texas limited
liability company (“Vertex-Operating”), and Secured Party (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Secured
Party has agreed to make the Revolving Loans and certain financial
accommodations to Holdings and Vertex-Operating;
 
WHEREAS, Lender are willing to make the Revolving Loans and certain financial
accommodations as provided for in the Credit Agreement, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Secured Party that certain Pledge and Security Agreement, dated as of May 2,
2014 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Party this Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Grantors hereby grant to
Secured Party a continuing security interest in all of Grantors’ right, title
and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Copyright Collateral”):

 
 
(a)                 all of its Copyrights and all Copyright Licenses providing
for the grant by or to such Grantor of any right under any Copyright, including,
without limitation, those referred to on Schedule 1 hereto;
 
(b)                 all renewals, reversions and extensions of the foregoing;
and
 
(c)                 all income, royalties, products and  proceeds of the
foregoing, including, without limitation, all rights to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof.
 
 
EXHIBIT F-1
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Copyright Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Copyright Security Agreement may be executed in any number
of counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Copyright Security Agreement and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of Texas.

 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
EXHIBIT F-2
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Grantors have caused this Copyright Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
                                                              
 

   
[NAME OF GRANTOR]
 


By:                                                      
Name:                                                                
Title:                                                                




 
[NAME OF GRANTOR]
 




By:                                                      
Name:                                                                
Title:  
               

 


 
 
 
 
 

Signature Page to Copyright Security Agreement
 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


BANK OF AMERICA, N.A.,
as Secured Party




By:           
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Copyright Security Agreement
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
to
 
COPYRIGHT SECURITY AGREEMENT
 


 
COPYRIGHT REGISTRATIONS
 




 
COPYRIGHT
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT F-Schedule I
 
 

--------------------------------------------------------------------------------

 
EXHIBIT G
TO PLEDGE AND SECURITY AGREEMENT


PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT, dated as of _____, 20__ (this “Patent Security
Agreement”), by [NAME], a [STATE] [TYPE OF ORGANIZATION] (a “Grantor”) and
[NAME], a [STATE] [TYPE OF ORGANIZATION] (each, a “Grantor” and together, the
“Grantors”), in favor of BANK OF AMERICA, N.A. (“Secured Party”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of May 2, 2014, by and among Vertex Energy, Inc., a Nevada
corporation (“Holdings”), Vertex Energy Operating, LLC, a Texas limited
liability company (“Vertex-Operating”), and Secured Party (including all
annexes, exhibits or schedules thereto, as from time to time amended, restated,
replaced, supplemented or otherwise modified, the “Credit Agreement”), Secured
Party has agreed to make Revolving Loans and certain financial accommodations to
Holdings and Vertex Operating;
 
WHEREAS, Lender is willing to make the Revolving Loans and certain financial
accommodations as provided for in the Credit Agreement, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Secured Party that certain Pledge and Security Agreement, dated as of May 2,
2014 (including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “Security
Agreement”);
 
WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Secured Party this Patent Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:
 
 
1.
DEFINED TERMS.  All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Security Agreement.

 
 
2.
GRANT OF SECURITY INTEREST IN PATENT COLLATERAL.  Grantors hereby grant to
Secured Party a continuing security interest in all of Grantors’ right, title
and interest in, to and under the following, whether presently existing or
hereafter created or acquired (collectively, the “Patent Collateral”):

 
 
(a)                 all of its Patents and all Patent Licenses providing for the
grant by or to such Grantor of any right under any Patent, including, without
limitation, those referred to on Schedule I hereto;
 
(b)                 all reissues, reexaminations, continuations,
continuations-in-part, divisionals, renewals and extensions of the foregoing;
and
 
(c)                 all income, royalties, proceeds and liabilities at any time
due or payable or asserted under and with respect to any of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.
 
 
EXHIBIT G-1
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
SECURITY AGREEMENT.  Each Grantor hereby acknowledges and affirms that the
rights and remedies of Secured Party with respect to the security interest in
the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement.

 
 
4.
COUNTERPARTS.  This Patent Security Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.

 
 
5.
GOVERNING LAW.  This Patent Security Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of Texas.

 
[Signatures are on the following page.]
 


 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT G-2
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Grantors have caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
[NAME OF GRANTOR]
 


By:                                                      
Name:
Title:


 
[NAME OF GRANTOR]
 


By:                                                      
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Patent Security Agreement
 
 

--------------------------------------------------------------------------------

 
ACCEPTED AND ACKNOWLEDGED BY:


BANK OF AMERICA, N.A.,
as Secured Party




By:                                                                
Name:
Title:
 
 
 
 
 
 
 
 
 
 


Signature Page to Patent Security Agreement
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
to
 
PATENT SECURITY AGREEMENT
 


 
PATENT REGISTRATIONS
 




 
PATENT
 
OWNER
 
REGISTRATION NO.
 
REGISTRATION DATE



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

EXHIBIT G - Schedule I
 
 

--------------------------------------------------------------------------------

 